- Provided by MZ Technologies FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedAugust 16, 2010 Commission File Number 1-15148 BRFBRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrants Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information June 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS fILLING WITH cvm DOES NOT IMPLY ANY ASSESMENT ABOUT THE COMPANY, BEING ITS MANAGEMENTS RESPONSIBLE FOR THE ACCURACY OF THE INFORMATION PRESENTED. 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 4 - NIRE 01.02 - HEAD OFFICE ADDRESS 1 - Full Address (Street, Number and Complement) Jorge Tzachel Street, 475 2 - District Fazenda 3 - Zip Code 88301-600 4 - City Itajaí 5 - State SC 6 - DDD (Long distance) 7 - Telephone 3249-4533 8 - Telephone 3249-4207 9 - Telephone 3249-4222 10 - Telex 11- DDD (Long distance) 12 - Fax 3249-4462 13 - Fax 3249-4221 14 - Fax 3249-4211 15 - E-MAIL acoes@brasilfoods.com 01.03 - INVESTOR RELATIONS DIRECTOR (Address for correspondence with the Company) 1 - Name Leopoldo Viriato Saboya 2 - Full Address (Place, Number and Complement) Escola Politécnica Avenue, 760, 2nd floor 3 - District Jaguaré 4 - Zip Code 05350-901 5 - City São Paulo 6 - State SP 7 - DDD (long distance) 11 8 - Telephone 3718-5301 9 - Telephone 3718-5306 10 - Telephone 3718-5465 11 - Telex 12 - DDD (long distance) 11 13 - Fax 3718-5297 14 - Fax 3718-5297 15  Fax 3718-5297 16 - E-MAIL acoes@brasilfoods.com 01.04 - REFERENCE / AUDITOR CURRENT Fiscal year CURRENT QUARTER PREVIOUS QUARTER 1 - BEGIN 2  END 3 - QUARTER 4 - BEGIN 5 - END 6 - QUARTER 7 - BEGIN 8 - END 01/01/2010 12/31/2010 2 01/04/2010 06/30/2010 1 01/01/2010 03/31/2010 9 - Auditing Company KPMG Auditores Independentes 10 - CVM Code 00418-9 11 - Technical in Charge José Luiz Ribeiro de Carvalho 12 - Technical in Charge Taxpayers Register 007.769.948-32 Pág: 1 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 01.05 - CURRENT COMPOSITION OF CAPITAL Number of Shares (Units) 1  CURRENT QUARTER 06/30/2010 2  PREVIOUS QUARTER 03/31/2010 3  SAME QUARTER PREVIOUS YEAR 06/30/2009 Paid-Up Capital 1  Common 2  Preferred 0 0 0 3  Total In Treasury 4  Common 5  Preferred 0 0 0 6  Total 01.06  COMPANY PROFILE 1 - TYPE OF COMPANY Commercial, industrial and others 2  SITUATION Operational 3 - NATURE OF SHARE CONTROL National private 4 - CODE OF ACTIVITY 1220  Food 5 - MAIN ACTIVITY Holding operational 6 - CONSOLIDATED TYPE Total 7  TYPE OF AUDITORS REPORT No exception 01.07- COMPANIES NOT INCLUDED IN CONSOLIDATED FINANCIAL STATEMENTS 1 - Item 2 - General Taxpayers Register 3 - Name 01.08  DECLARED AND/OR PAID DIVIDENDS DURING AND AFTER THE QUARTER 1 - ITEM 2 - EVENT 3 - APPROVAL DATE 4 - DIVIDENDS 5- BEGINNING OF PAYMENT 6- TYPE OF SHARE 7- AMOUNT PER SHARE 01 Board Meeting 06/17/2010 Interests on shareholders' equity 08/27/2010 Common Pág: 2 01.09  PAID-UP CAPITAL AND CHANGES IN THE CURRENT PERIOD 1  ITEM 2  DATE OF CHANGE 3  CAPITAL STOCK (thousand Reais) 4  AMOUNT (thousand Reais) 5  SOURCE OF CHANGE 7  QUANTITY OF ISSUED SHARES (Units) 8  PRICE OF SHARE IN THE ISSUANCE (Reais) 01.10  INVESTOR RELATIONS DIRECTOR 1  DATE 08/13/2010 2  SIGNATURE Pág: 3 02.01- BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) 1 - Code 2  Description 3 - 06/30/2010 4 - 03/31/2010 1 Total assets 18,613,475 19,074,669 Current assets 4,504,128 5,239,223 Cash, banks and investments 1,492,059 2,110,242 Cash and cash equivalents 199,035 165,572 Marketable securities 1,293,024 1,944,670 Credits 1,100,150 1,125,624 Trade accounts receivable 1,100,150 1,125,624 Other credits 0 0 Inventories 1,188,731 1,285,584 Others 723,188 717,773 Dividends and interest on shareholders equity 5 54,821 Recoverable taxes 404,999 329,705 Deferred taxes 112,388 98,694 Notes receivable 34,901 35,165 Others 119,624 128,547 Prepaid expenses 51,271 70,841 Non-current assets 14,109,347 13,835,446 Non-current assets 1,010,813 976,318 Credits 14,741 15,488 Trade accounts receivable 14,741 15,488 Credits with associates 0 0 With affiliates 0 0 With subsidiaries 0 0 With other associates 0 0 Others 996,072 960,830 Marketable securities 0 0 Recoverable taxes 458,881 460,616 Deferred taxes 358,580 310,692 Notes receivable 77,058 83,742 Judicial deposits 61,956 51,994 Assets held for sale 1,084 13,391 Other receivables 38,018 39,765 Prepaid expenses 495 630 Permanent assets 13,098,534 12,859,128 Investments 8,260,369 8,081,877 Equity in affiliates 0 0 Equity in affiliates  goodwill 0 0 Equity in subsidiaries 4,721,290 4,657,861 Equity in subsidiaries  goodwill 3,538,245 3,423,182 02.01- BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) 1 - Code 2  Description 3 - 06/30/2010 4 - 03/31/2010 Other investments 834 834 Property, plant and equipment, net 3,173,265 3,116,316 Intangible 1,549,498 1,536,465 Deferred charges, net 115,402 124,470 Pág: 4 02.02- BALANCE SHEET - LIABILITIES (in thousands of Brazilian Reais) 1 - Code 2  Description 3 - 06/30/2010 4 - 03/31/2010 2 Total liabilities 18,613,475 19,074,669 Current liabilities 2,896,243 3,296,585 2.01.01 Short-term debt 784,459 959,976 2.01.02 Debentures 0 2,089 2.01.03 Trade accounts payable 950,066 952,817 Taxes, charges and contribution 88,006 90,435 Tax obligations 52,782 56,046 2.01.04.02 Social contributions 35,224 34,389 2.01.05 Dividends payable 12 12 2.01.06 Provisions 197,965 144,016 2.01.06.01 Provisions for vacations and 13 th salary 154,337 121,881 Management and employees profit sharing 43,628 22,135 2.01.07 Debts with associates 6,376 2,219 Others 869,359 1,145,021 Payroll 43,158 38,369 Interest on shareholders equity 49,093 408 Management and employees profit sharing payable 0 0 Deferred taxes 13,829 8,965 Advance from related parties 718,875 1,042,772 Other obligations 44,404 54,507 Non-current liabilities 2,404,659 2,564,069 Non-current liabilities 2,404,659 2,564,069 Long-term debt 1,675,486 1,749,521 Debentures 0 0 Provisions 173,329 155,303 Provision for contingencies 173,329 155,303 2.02.01.04 Debts with associates 0 0 Advance for future capital increase 0 0 Others 555,844 659,245 Taxes and social obligation 7,688 8,692 Deferred taxes 164,994 140,043 Advance from related parties 325,711 471,075 Others 57,451 39,435 Deferred income 0 0 Shareholders equity 13,312,573 13,214,015 2.05.01 Paid-in capital 12,460,471 12,460,953 Capital reserves 2,945 0 2.05.03 Revaluation reserves 0 0 2.05.03.01 Owned assets 0 0 2.05.03.02 Subsidiaries/affiliates 0 0 2.05.04 Profit reserves 726,949 726,873 2.05.04.01 Legal 71,009 71,009 2.05.04.02 Statutory 0 0 For contigencies 0 0 Profits realizable 0 0 Pág: 5 02.02- BALANCE SHEET - LIABILITIES (in thousands of Brazilian Reais) 1 - Code 2  Description 3 - 06/30/2010 4 - 03/31/2010 2.05.04.05 Retained earnings 0 0 Special for non-distributed dividends 0 0 2.05.04.07 Other profit reserves 655,940 655,864 2.05.04.07.01 Expansion reserves 496,423 496,423 Capital increase reserves 160,256 160,256 2.05.04.07.03 Treasury shares Equity evaluation adjustments Securities adjustments Retained adjustments of conversion 0 0 Business combination adjustments 0 0 Accumulated earnings/losses 131,409 52,360 Advance for future capital increase 0 0 Pág: 6 03.01 - STATEMENT OF INCOME (in thousands of Brazilian Reais) 1-Code 2-Description 04/01/2010 to 06/30/2010 01/01/2010 to 06/30/2010 04/01/2009 to 06/30/2009 01/01/2009 to 06/30/2009 Gross sales 3,082,446 5,889,971 2,748,733 4,302,380 Domestic market 2,012,572 3,921,241 1,814,678 2,842,343 Foreign market 1,069,874 1,968,730 934,055 1,460,037 Sales deductions Net sales 2,705,003 5,148,659 2,402,588 3,761,764 Cost of sales Gross profit 605,683 1,059,344 361,505 640,960 Operating income/expenses Selling expenses General and administrative Administrative Management compensation Financial 238,092 233,670 Financial income 47,359 86,009 Financial expenses (377,092) (350,726) Other operating income 4,522 10,601 37,050 118,981 Other operating expenses Equity interest in income of associated company 140,001 280,078 25,036 Operating income 89,987 107,439 154,377 Non-operating income 0 0 0 0 03.01 - STATEMENT OF INCOME (in thousands of Brazilian Reais) 1-Code 2-Description 04/01/2010 to 06/30/2010 01/01/2010 to 06/30/2010 04/01/2009 to 06/30/2009 01/01/2009 to 06/30/2009 Income 0 0 0 0 Expenses 0 0 0 0 Income before tax and profit sharing 89,987 107,439 154,377 Provision for income tax and social contribution 2,728 2,728 47,708 Deferred income tax 47,944 86,211 Statutory participations /contributions 0 0 Profit sharing 0 0 Contribution 0 0 0 0 Reversion of interest on shareholders equity 0 0 0 0 Net income 132,249 184,609 123,720 NUMBER OF SHARES, EX-TREASURY  (units) 870,184,864 870,184,864 206,527,618 206,527,618 EARNINGS PER SHARE (Brazilian Reais) 0.15198 0.21215 0.59905 LOSS PER SHARE (Brazilian Reais) Pág: 7 04.01 - STATEMENT OF CASH FLOWS (in thousands of Brazilian Reais) 1-Code 2-Description 04/01/2010 to 06/30/2010 01/01/2010 to 06/30/2010 04/01/2009 to 06/30/2009 01/01/2009 to 06/30/2009 Net cash provided by operating activities 822,496 Net income for the year 132,249 184,609 123,720 Changes in operating assets and liabilities 661,706 48,015 169,480 Trade accounts receivable 41,596 434,332 162,302 586,305 Inventories 101,271 175,234 38,862 81,175 Trade accounts payable 39,809 Contingencies payment Payroll and related charges 170,559 Others Non-controlling shareholders 0 0 0 0 Depreciation, amortization and depletion 98,330 187,168 109,826 163,431 Amortization of goodwill 8,412 22,454 0 0 Gain from disposal of permanent assets 2,457 15,375 1,699 66,084 Deferred income tax 13,616 Provision/reversal for contingencies 39,013 61,026 Other provisions 3,692 49,582 Exchange variations and interest 60,786 Effects of Law 11.638/07 0 0 0 0 Equity interest in income of associated company 258,472 Net cash used in investing activities 474,003 Investments in marketable securities Redemption of marketable securities 1,483,144 2,251,970 554,112 653,634 Additions to property, plant and equipment Acquisitions/formation period of breeding stock 04.01 - STATEMENT OF CASH FLOWS (in thousands of Brazilian Reais) 1-Code 2-Description 04/01/2010 to 06/30/2010 01/01/2010 to 06/30/2010 04/01/2009 to 06/30/2009 01/01/2009 to 06/30/2009 Proceeds from disposal of permanent assets 1,091 3,363 8,550 9,136 Business acquisition, net 0 0 0 0 Other investments, net 0 0 Business acquisition additional costs 0 0 Advance for future capital increase 659,000 0 Interest on shareholders equity received 4,004 4,004 0 0 Goodwill on acquisition of companies 0 0 0 0 Cash of merged company 0 1,960 0 75,224 Additions to intangible assets 0 0 Net cash (used in) provided by financing activities 389,273 452,867 Proceeds from debt issuance 83,240 260,428 1,118,688 1,511,395 Repayment of debt (principal and interest) Capital increase 0 0 0 0 Dividends and interest on shareholders equity paid 0 0 Capital distribution to non-controlling shareholders 0 0 Effect of exchange rate variation on cash and cash equivalents 2,213 4,582 Net (decrease) increase in cash 33,463 40,147 At the beginning of the year 165,572 223,434 122,109 29,588 At the end of the year 199,035 199,035 69,735 69,735 Pág: 8 05.01 - STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE PERIOD FROM 04/01/2/30/2010 (in thousands of Brazilian Reais) 1-Code 2-Description 3- Capital 4- Capital reserves 5- Revaluation reserves 6- Profit reserves 7- Accumulated earnings/losses 8- Equity evaluation adjustments 9- Total Beginning balance 12,460,953 0 0 726,873 52,360 13,214,015 Prior fiscal year adjustments 0 0 0 0 0 0 0 Adjusted balance 12,460,953 0 0 726,873 52,360 13,214,015 Profit/loss in fiscal year 0 0 0 0 132,249 0 132,249 Allocation of income 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 Others destinations 0 0 0 0 0 0 0 Realization of earnings reserve 0 0 0 0 0 0 0 Equity evaluation adjustments 0 0 0 0 0 16,970 16,970 Securities adjustments 0 0 0 0 0 Retained adjustments of conversion 0 0 0 0 0 0 0 Business combination adjustments 0 0 0 0 0 0 0 Capital increase (decrease) 0 0 0 0 0 Capital increase 0 0 0 0 0 0 0 Costs of shares issuance 0 0 0 0 0 Capital reserve constitution /realization 0 2,945 0 0 0 0 2,945 Treasury shares 0 0 0 76 0 0 76 Other transactions of capital 0 0 0 0 0 0 0 Others 0 0 0 0 0 0 0 End balance 12,460,471 2,945 0 726,949 131,409 13,312,573 Pág: 9 05.02 - STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE PERIOD FROM 01/01/2/30/2010 (in thousands of Brazilian Reais) 1-Code 2-Description 3- Capital 4- Capital reserves 5- Revaluation reserves 6- Profit reserves 7- Accumulated earnings/losses 8- Equity evaluation adjustments 9- Total Beginning balance 12,461,756 0 0 726,873 0 13,164,164 Prior fiscal year adjustments 0 0 0 0 0 0 0 Adjusted balance 12,461,756 0 0 726,873 0 13,164,164 Profit/loss in fiscal year 0 0 0 0 184,609 0 184,609 Allocation of income 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 Others destinations 0 0 0 0 0 0 0 Realization of earnings reserve 0 0 0 0 0 0 0 Equity evaluation adjustments 0 0 0 0 0 15,264 15,264 Securities adjustments 0 0 0 0 0 15,264 15,264 Retained adjustments of conversion 0 0 0 0 0 0 0 Business combination adjustments 0 0 0 0 0 0 0 Capital increase (decrease) 0 0 0 0 0 Capital increase 0 0 0 0 0 0 0 Costs of shares issuance 0 0 0 0 0 Capital reserve constitution /realization 0 2,945 0 0 0 0 2,945 Treasury shares 0 0 0 76 0 0 76 Other transactions of capital 0 0 0 0 0 0 0 Others 0 0 0 0 0 0 0 End balance 12,460,471 2,945 0 726,949 131,409 13,312,573 Pág: 10 08.01- BALANCE SHEET  ASSETS  CONSOLIDATED (in thousands of Brazilian Reais) 1 - Code 2  Description 3 - 06/30/2010 4 - 03/31/2010 1 Total assets 24,937,325 24,937,582 Current assets 9,492,870 9,678,398 Cash, banks and investments 3,230,535 3,367,405 Cash and cash equivalents 1,844,608 1,274,761 Marketable securities 1,385,927 2,092,644 Credits 2,130,750 2,003,465 Trade accounts receivable 2,130,750 2,003,465 Other credits 0 0 Inventories 2,837,632 3,058,564 Others 1,293,953 1,248,964 Dividends and interest on shareholders equity 0 0 Recoverable taxes 802,049 745,695 Deferred taxes 136,780 128,747 Notes receivable 47,330 34,755 Others 190,041 196,759 Prepaid expenses 117,753 143,008 Non-current assets 15,444,455 15,259,184 Non-current assets 2,771,570 2,731,047 Credits 14,741 15,488 Trade accounts receivable 14,741 15,488 Credits with associates 0 0 With affiliates 0 0 With subsidiaries 0 0 With other associates 0 0 Others 2,756,829 2,715,559 Marketable securities 567,961 611,356 Recoverable taxes 636,275 637,350 Deferred taxes 1,124,626 1,045,080 Notes receivable 77,058 83,742 Judicial deposits 100,234 87,949 Assets held for sale 58,636 58,390 Other receivables 191,379 190,882 Prepaid expenses 660 810 Permanent assets 12,672,885 12,528,137 Investments 13,996 19,082 Equity in affiliates 0 0 Equity in subsidiaries 12,970 18,044 Other investments 1,026 1,038 Equity in subsidiaries - goodwill 0 0 08.01- BALANCE SHEET  ASSETS  CONSOLIDATED (in thousands of Brazilian Reais) 1 - Code 2  Description 3 - 06/30/2010 4 - 03/31/2010 Property, plant and equipment, net 9,257,869 9,231,756 Intangible 3,228,752 3,090,591 Deferred charges, net 172,268 186,708 Pág: 11 08.02- BALANCE SHEET  LIABILITIES  CONSOLIDATED (in thousands of Brazilian Reais) 1 - Code 2  Description 3 - 06/30/2010 4 - 03/31/2010 2 Total liabilities 24,937,325 24,937,582 Current liabilities 4,741,855 4,731,807 2.01.01 Short-term debt 1,948,084 2,124,376 2.01.02 Debentures 0 2,089 2.01.03 Trade accounts payable 1,813,079 1,776,996 Taxes, charges and contribution 224,546 219,600 Tax obligations 154,753 150,851 2.01.04.02 Social contributions 69,793 68,749 2.01.05 Dividends payable 12 12 2.01.06 Provisions 361,381 274,997 2.01.06.01 Provisions for vacations and 13 th salary 317,533 252,389 Management and employees profit sharing 43,848 22,608 2.01.07 Debts with associates 0 0 Others 394,753 333,737 Payroll 44,180 40,158 Interest on shareholders equity 50,017 1,234 Management and employees profit sharing payable 0 0 Deferred taxes 41,171 27,345 Other obligations 265,000 Non-current liabilities 6,908,862 7,015,411 Non-current liabilities 6,908,862 7,015,411 Long-term debt 5,846,573 6,152,257 Debentures 0 0 Provisions 355,951 294,008 Provision for contingencies 355,951 294,008 2.02.01.04 Debts with associates 0 0 Advance for future capital increase 0 0 Others 706,338 569,146 Taxes and social obligation 55,567 8,692 Deferred taxes 330,691 288,865 Others 320,080 271,589 Deferred income 0 0 Participation of non-controlling shareholders 2,526 4,203 Shareholders equity 13,284,082 13,186,161 2.05.01 Paid-in capital 12,460,471 12,460,953 Capital reserves 2,945 0 2.05.03 Revaluation reserves 0 0 2.05.03.01 Owned assets 0 0 2.05.03.02 Subsidiaries/ affiliates 0 0 2.05.04 Profit reserves 701,590 698,772 2.05.04.01 Legal 71,009 71,009 2.05.04.02 Statutory 0 0 For contigencies 0 0 Profits realizable 0 0 2.05.04.05 Retained earnings 0 0 Pág: 12 08.02- BALANCE SHEET  LIABILITIES  CONSOLIDATED (in thousands of Brazilian Reais) 1 - Code 2  Description 3 - 06/30/2010 4 - 03/31/2010 Special for non-distributed dividends 0 0 2.05.04.07 Other profit reserves 630,581 627,763 2.05.04.07.01 Expansion reserves 496,423 496,423 Capital increase reserve 160,256 160,256 2.05.04.07.03 Treasury shares Unrealized profits 0 Equity evaluation adjustments Securities adjustments Retained adjustments of conversion 0 0 Business combination adjustments 0 0 Accumulated earnings/losses 128,277 52,607 Advance for future capital increase 0 0 Pág: 13 09.01 - STATEMENT OF INCOME  CONSOLIDATED (in thousands of Brazilian Reais) 1-Code 2-Description 04/01/2010 to 06/30/2010 01/01/2010 to 06/30/2010 04/01/2009 to 06/30/2009 01/01/2009 to 06/30/2009 Gross sales 6,314,608 12,129,269 3,077,966 6,062,166 Domestic market 3,882,506 7,568,830 1,871,307 3,707,196 Foreign market 2,432,102 4,560,439 1,206,659 2,354,970 Sales deductions Net sales 5,531,583 10,578,954 2,702,981 5,306,030 Cost of sales Gross profit 1,513,887 2,792,815 592,811 1,127,865 Operating income/expenses Selling expenses General and administrative Administrative Management compensation Financial 167,564 67,248 Financial income 158,460 302,162 Financial expenses (524,549) (626,907) Other operating income 5,002 11,000 35,832 135,657 Other operating expenses Equity interest in income of associated company 836 0 0 Operating income 150,993 201,723 166,994 49,459 Non-operating income 0 0 0 0 Income 0 0 0 0 Expenses 0 0 0 0 Income before tax and profit sharing 150,993 201,723 166,994 49,459 Provision for income tax and social contribution Deferred income tax 3,171 22,539 09.01 - STATEMENT OF INCOME  CONSOLIDATED (in thousands of Brazilian Reais) 1-Code 2-Description 04/01/2010 to 06/30/2010 01/01/2010 to 06/30/2010 04/01/2009 to 06/30/2009 01/01/2009 to 06/30/2009 Statutory participations /contributions 0 0 Profit sharing 0 0 Contribution 0 0 0 0 Reversion of interest on shareholders equity 0 0 0 0 Non-controlling interest 1,104 1,178 Net income 131,612 184,219 129,307 NUMBER OF SHARES, EX-TREASURY  (units) 870,184,864 870,184,864 206,527,618 206,527,618 EARNINGS PER SHARE (Brazilian Reais) 0.21170 0.62610 LOSS PER SHARE (Brazilian Reais) Pág: 14 10.01 - STATEMENT OF CASH FLOWS  CONSOLIDATED (in thousands of Brazilian Reais) 1-Code 2-Description 04/01/2010 to 06/30/2010 01/01/2010 to 06/30/2010 04/01/2009 to 06/30/2009 01/01/2009 to 06/30/2009 Net cash provided by (used in) operating activities 602,105 611,206 96,778 76,200 Net Income for the year 131,612 184,219 129,307 Changes in operating assets and liabilities 84,741 327,084 188,244 Trade accounts receivable 207,140 219,270 Inventories 232,742 283,434 84,516 172,165 Trade accounts payable 37,478 43,685 Contingencies payment Payroll and related charges Others 385,752 765,501 Non-controlling shareholders 92 243 Depreciation, amortization and depletion 205,222 371,163 115,685 235,473 Amortization of goodwill 8,412 22,454 0 0 Gain from disposal of permanent assets 13,942 28,246 1,495 50,144 Deferred income tax 21,203 122,960 Provision/reversal for contingencies 82,945 111,779 Other provisions Exchange variations and interest 123,488 314,268 Effects of Law 11.638/07 0 0 0 0 Equity interest in income of associated company 1,071 0 0 Net cash (used in) provided by investing activities 558,643 772,611 Investments in marketable securities Redemption of marketable securities 1,643,303 2,852,787 634,427 1,206,347 10.01 - STATEMENT OF CASH FLOWS  CONSOLIDATED (in thousands of Brazilian Reais) 1-Code 2-Description 04/01/2010 to 06/30/2010 01/01/2010 to 06/30/2010 04/01/2009 to 06/30/2009 01/01/2009 to 06/30/2009 Additions to property, plant and equipment Acquisitions/formation period of breeding stock Proceeds from disposal of permanent assets 1,212 3,844 7,251 24,669 Business acquisition, net 0 0 0 0 Other investments, net 0 0 0 Business acquisition additional costs 0 0 Advance for future capital increase 0 0 0 0 Interest on shareholders equity received 4,004 4,004 0 0 Goodwill on acquisition of companies 0 0 0 0 Cash of merged company 0 0 0 0 Additions to intangible assets 0 0 Net cash (used in) provided by financing activities Proceeds from debt issuance 112,127 1,880,512 639,070 1,142,179 Repayment of debt (principal and interest) Capital increase 0 0 0 0 Dividends and interest on shareholders equity paid 0 0 Capital distribution to non-controlling shareholders 0 0 0 0 Costs of shares issuance 0 0 Effect of exchange rate variation on cash and cash equivalents 20,640 59 Net (decrease) increase in cash 569,847 At the beginning of the year 1,274,761 1,898,240 1,070,409 1,233,455 At the end of the year 1,844,608 1,844,608 819,841 819,841 Pág: 15 11.01 - STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY CONSOLIDATED FOR THE PERIOD FROM 04/01/2/30/2010 (in thousands of Brazilian Reais) 1-Code 2-Description 3- Capital 4- Capital Reserves 5- Revaluation reserves 6- Profit reserves 7- Accumulated earnings/losses 8- Equity evaluation adjustments 9- Total Beginning balance 12,460,953 0 0 698,772 52,607 13,186,161 Prior fiscal year adjustments 0 0 0 0 0 0 0 Adjusted balance 12,460,953 0 0 698,772 52,607 13,186,161 Profit/loss in fiscal year 0 0 0 0 131,612 0 131,612 Allocation of income 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 Others destinations 0 0 0 0 0 0 0 Realization of earnings reserve 0 0 0 0 0 0 0 Equity evaluation adjustments 0 0 0 0 0 16,970 16,970 Securities adjustments 0 0 0 0 0 16,970 16,970 Retained adjustments of conversion 0 0 0 0 0 0 0 Business combination adjustments 0 0 0 0 0 0 0 Capital increase (decrease) 0 0 0 0 0 Capital increase 0 0 0 0 0 0 0 Costs of shares issuance 0 0 0 0 0 Capital reserve constitution /realization 0 2,945 0 0 0 0 2,945 Treasury shares 0 0 0 76 0 0 76 Other transactions of capital 0 0 0 0 0 0 0 Others 0 0 0 2,742 0 0 End balance 12,460,471 2,945 0 701,590 128,277 13,284,082 Pág: 16 11.02 - STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY CONSOLIDATED FOR THE PERIOD FROM 01/01/2/30/2010 (in thousands of Brazilian Reais) 1-Code 2-Description 3- Capital 4- Capital Reserves 5- Revaluation reserves 6- Profit reserves 7- Accumulated earnings/losses 8- Equity evaluation adjustments 9- Total Beginning balance 12,461,756 0 0 697,359 0 13,134,650 Prior fiscal year adjustments 0 0 0 0 0 0 0 Adjusted balance 12,461,756 0 0 697,359 0 13,134,650 Profit/loss in fiscal year 0 0 0 0 184,219 0 184,219 Allocation of income 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 Others destinations 0 0 0 0 0 0 0 Realization of earnings reserve 0 0 0 0 0 0 0 Equity evaluation adjustments 0 0 0 0 0 15,264 15,264 Securities adjustments 0 0 0 0 0 15,264 15,264 Retained adjustments of conversion 0 0 0 0 0 0 0 Business combination adjustments 0 0 0 0 0 0 0 Increase (decrease) in capital 0 0 0 0 0 Increase in capital 0 0 0 0 0 0 0 Costs of shares issuance 0 0 0 0 0 Capital reserve constitution /realization 0 2,945 0 0 0 0 2,945 Treasury shares 0 0 0 1,489 0 0 1,489 Other transactions of capital 0 0 0 0 0 0 0 Others 0 0 0 2,742 0 0 End balance 12,460,471 2,945 0 701,590 128,277 13,284,082 Pág: 17 01629-2  BRF-BRASIL FOODS S.A. 01.838.732/0001-27 06.01 - EXPLANATORY NOTES 1. THE COMPANY AND ITS PRINCIPAL OPERATIONS Founded in 1934, in the State of Santa Catarina, BRF  Brasil Foods S.A. (BRF) and its subsidiaries (collectively Company) is one of Brazils largest companies in the food industry. With a focus on raising, producing and slaughtering of poultry, pork and beef, processing and/or sale of fresh meat, processed products, milk and dairy products, pasta, frozen vegetables and soybean derivatives, among which the following are highlighted: · Frozen whole chicken and chicken, turkey, pork and beef cuts; · Ham products, sausages, bologna, frankfurters, salami and other smoked products; · Hamburgers, breaded meat products, kibes and meatballs; · Lasagnas, pizzas, cheese breads, pies and frozen vegetables; · Milk, dairy products and desserts; · Juices, soy milk and soy juices; · Margarine; and · Soy meal and refined soy flour, as well as animal feed. Currently, the Company operates 44 meat processing plants, 15 dairy products processing plants, 3 plants that process margarine, 4 plants that process pasta, 1 plant that processes desserts and 1 soybean processing plant, all of them located near to the Companys raw material suppliers or to the main consumer centers. In the foreign market, the Company has subsidiaries or sales offices in the United Kingdom, Italy, Austria, Hungary, Japan, The Netherlands, Russia, Singapore, United Arab Emirates, Portugal, France, Germany, Turkey, China, Cayman Islands, Venezuela, Uruguay, Chile and 1 cheese processing plant in Argentina. The wholly-owned subsidiary Plusfood Holland B.V. operates 2 meat processing plants located in the United Kingdom and The Netherlands. Pág: 18 a) Interest in subsidiaries: Interest in equity (%) Avipal S.A. Construtora e Incorporadora (a) 100.00% 100.00% Avipal Centro-oeste S.A. (a) 100.00% 100.00% Perdigão Export Ltd. (a) 100.00% 100.00% UP! Alimentos Ltda. 50.00% 50.00% Establecimiento Levino Zaccardi y Cia. S.A. 90.00% 90.00% Vip S.A. Empreendimentos e Participações Imobiliárias 100.00% 100.00% Establecimiento Levino Zaccardi y Cia. S.A. 10.00% 10.00% Perdigão Trading S.A. (a) 100.00% 100.00% PSA Laboratório Veterinário Ltda.(b) 12.00% 90.00% PDF Participações Ltda. 99.00% 99.00% PSA Laboratório Veterinário Ltda.(b) 88.00% 10.00% Sino dos Alpes Alimentos Ltda. 99.99% 99.99% PDF Participações Ltda. 1.00% 1.00% Sino dos Alpes Alimentos Ltda. 0.01% 0.01% Crossban Holdings GmbH 100.00% 100.00% Perdigão Europe Lda. 100.00% 100.00% Perdigão UK Ltd. 100.00% 100.00% Perdigão France SARL 100.00% 100.00% Perdigão Nihon K.K. 100.00% 100.00% Perdigão Ásia PTE Ltd. 100.00% 100.00% Plusfood Hungary Kft. 100.00% 100.00% Plusfood UK Ltd. 100.00% 100.00% Acheron Beteiligung-sverwaltung GmbH (c) 100.00% 100.00% Xamol Consultores Serviços Lda. (a) 100.00% 100.00% Perdigão International Ltd. 100.00% 100.00% BFF International Ltd. 100.00% 100.00% Highline International (a) 100.00% 100.00% Plusfood Holland B.V. 100.00% 100.00% Plusfood Group B.V. 100.00% 100.00% Plusfood B.V. 100.00% 100.00% Plusfood Iberia SL 100.00% 100.00% Plusfood Italy SRL 67.00% 67.00% Plusfood France SARL 100.00% 100.00% Plusfood Finance UK Ltd. 100.00% 100.00% Plusfood Wrexham Ltd. (d) - 100.00% Plusfood Wrexham Ltd. (d) 100.00% - Sadia S.A. 100.00% 100.00% Big Foods Ind. de Produtos Alimentícios Ltda. 100.00% 100.00% Sadia Overseas Ltd. 100.00% 100.00% Rezende Marketing e Comunicações Ltda. 99.91% 99.91% Sadia International Ltd. 100.00% 100.00% Pág: 19 Sadia Uruguay S.A. 100.00% 100.00% Sadia Chile S.A. 60.00% 60.00% Sadia Alimentos S.A. 95.00% 95.00% Concórdia Foods Ltd. 100.00% 100.00% Sadia U. K. Ltd. 100.00% 100.00% Sadia GmbH 100.00% 100.00% Wellax Food Logistics C.P.A.S.U. Lda. 100.00% 100.00% Sadia Foods GmbH. 100.00% 100.00% Qualy B. V. (c) 100.00% 100.00% Sadia Japan Ltd. 100.00% 100.00% Badi Ltd. (e) 100.00% 80.00% Baumhardt Comércio e Participações Ltda. 73.94% 73.94% Excelsior Alimentos S.A. 25.10% 25.10% Sadia Industrial Ltda. 100.00% 100.00% Rezende Marketing e Comunicações Ltda. 0.09% 0.09% Excelsior Alimentos S.A. 46.01% 46.01% K&S Alimentos S.A. 49.00% 49.00% The Company has an advanced distribution system, with 38 distribution centers reaching supermarkets, retail and wholesale markets, food service and other institutional clients in the domestic market and exports to more than 145 countries. The name BRF deploys and adds value and reliability to several trademarks among which the most important are: Batavo , Claybon , Chester ® , Confiança , Delicata , Doriana , Elegê , Fazenda , Nabrasa , Perdigão , Perdix , besides licensed trademark such as Turma da Mônica . The wholly-owned subsidiary Sadia also holds several trademarks and the major ones are: Fiesta , Hot Pocket , Miss Daisy , Nuggets , Qualy , Rezende , Sadia , Speciale Sadia , Texas and Wilson . In April 2006, the Company was listed to the New Market of Corporate Governance. Pág: 20 On July 8, 2009, in an extraordinary general meeting, was approved that its shares are traded on the São Paulo Stock Exchange (BMF&BOVESPA), under the ticker symbol BRFS3, and on the New York Securities Exchange (NYSE) under the ticker BRFS in replacement of the old tickers PRGA3 and PDA, respectively. b) Business Combination - Sadia On July 8, 2009, at an extraordinary shareholders general meeting, BRF shareholders approved an increase in the Companys capital share through the issuance of 37,637,557 common shares for R$39.40 (thirty nine Reais and forty cents) per share, all of which were subscribed by means of an exchange for 226,395,405 shares issued by HFF Participações S.A. (HFF) based on its economic value of R$1,482,890. On August 18, 2009, the merger of Sadias common and preferred shares was approved by BRF shareholders at an extraordinary shareholders general meeting, excluding the shares already indirectly owned by the Company, through the issue of 25,904,595 common shares and 420,650,712 preferred shares issued by Sadia, according to its economic value, in the amount of R$2,335,484, through the issuance of 59,390,963 new common registered shares with no par value issued by the Company for a R$39.32 (thirty nine Reais and thirty two cents) per share. On this date, Sadia became a Companys wholly-owned subsidiary. The Company recorded the above mentioned business combination based on the carrying value of the net assets acquired on July 8, 2009, and the related goodwill of R$3,594,467 was determined as set forth below: Total amount Total shares exchange amount 3,818,374 Additional cost of acquisition 44,002 Purchase price Net assets acquired 267,909 Interest acquired 100% Net assets acquired 267,909 Goodwill The net assets acquired presented above was changed in the amount of R$118,978 in this quarter, as also was changed the amount of goodwill preliminary disclosure, these changes reflect the Companys efforts aimed to standardize the accounting practices between the Company and its wholly-owned subsidiary. Pág: 21 As determined by CVM Instruction No. 247 of March 27, 1996, the goodwill was allocated between the assets fair market value and the expected profitability of the acquired business based on an appraisal report, as set forth below: Accumulated Fair value, Fair value realization net Fixed assets fair market value: Land 393,892 (3,214) 390,678 Buildings 1,023,005 (17,611) 1,005,394 Machinery, equipment and others (*) 640,195 (34,500) 605,695 Inventories fair market value 897 (897) - Expected profitability 1,536,478 - 1,536,478 Total of goodwill from business combination The Company recorded in the statement of income the depreciation of the fixed assets fair market value in the amount of R$27,178, the amount was recorded in other operating expenses in the parent company and in cost of goods sold in the consolidated statement of income. The business combination with Sadia is under consideration by the appreciation of the Administrative Council for Economic Defense (CADE). On July 7, 2009, the Company and Sadias management signed the Agreement for the Preservation of the Operation Reversibility (APRO) whose objective is to guarantee the reversibility of the operation until the final decision is granted by CADE, through measurements that allow the maintenance of competition during the evaluation of the competitive effects of the operation. The results of Sadia have been consolidated since the acquisition date. On June 29, 2009, the European Communities Commission (the European antitrust authority) approved the transaction. On September 19, 2009, CADE authorized the coordination of foreign market activities of the companies related to the fresh meat operations. On January 20, 2010, CADE authorized the Company and its subsidiary Sadia to jointly operate the following transactions: purchase of fresh beef meat, the commercialization of any type of fresh meat in Brazil and abroad, and the negotiations for the acquisition of raw material and services. As issued in the material fact of June, 30 2010, the Department for Economic Monitoring (SEAE), of the Department of the Treasury, issued an opinion that recommends the approval, with some constraints, of the corporate operation involving BRF and its subsidiary Sadia. The SEAE suggested two alternatives that may be adopted or not by CADE. Pág: 22 In connection with Sadia business combination, the Company completed a primary offering with the issuance of 115,000,000 new shares plus additional allotment of 17,250,000 as described in note 17. c) Corporate reorganization Since 2006, the Company has been pursuing its growth plan, based on the acquisition of several other companies and entering into new business. As a result of these acquisitions, the Company has grown and diversified its business, increasing its market share in chicken and pork meats and entering into the milk, margarine and beef market. A list of the acquired companies is set forth below: Acquisition Company Activity year Status Sadia S.A. Meat/margarines 2009 Wholly-owned subsidiary Eleva Alimentos Dairy / meat 2008 Merged on 4.30.08 Cotochés Dairy 2008 Merged on 12.31.08 Plusfood Meat 2008 Wholly-owned subsidiary Batávia S.A. Dairy 2006/2007 Merged on 12.31.08 Paraíso Agroindustrial Meat 2007 Merged on 8.01.07 Ava Comércio e Represent. Margarines 2007 Merged on 8.01.07 Sino dos Alpes Meat 2007 Wholly-owned subsidiary Mary Loize Meat 2005 Merged on 12.31.08 Incubatório Paraíso Meat 2005 Merged on 7.03.06 As part of the growth process, the Company went through a comprehensive corporate reorganization of its corporate structure and business, which focused on the companys business sustainability through the simplification of its corporate structure and the reduction of its operational costs, taxes and financing costs, and a rationalization of its operational activities. As a result of the corporate reorganization process that began in 2008, described above the following changes occurred in the six-month period ended June 30, 2010: a) On February 26, 2010, the merger of wholly-owned subsidiaries HFF Participações S.A. and Avipal Nordeste S.A. was approved. b) On March 31, 2010, the wholly-owned subsidiary Plusfood Constanta SRL sold common shares for EUR10 million. Pág: 23 2. BASIS OF PREPARATION AND PRESENTATION OF THE CONSOLIDATED FINANCIAL STATEMENTS The Consolidated and Parent Company quarterly information were prepared in accordance to the accounting practices adopted in Brazil, which comprise the statutory regulation, pronouncements, orientations and interpretations issued by the Accounting Pronouncements Committee (CPC) and the regulation issued by the Brazilian Exchange Commission (CVM) applicable as of December 31, 2009. During 2009, the CPC issued several accounting pronouncements, interpretations and orientations, approved by CVM and by the Federal Accounting Council afterwards, with compulsory adoption starting from 2010, comprising the financial statements for the year ended December 31, 2009, to be presented for comparative purposes. The CVM, through the Deliberation No.603/09 allowed the public companies to present the 2010 quarterly information according to the accounting practices applicable as of December 31, 2009. The Companys management is in evaluation process of the possible impacts as a result of the adoption of the new pronouncements and, therefore, is presenting the June 30, 2010 quarterly information according to the accounting practices applicable as of December 31, 2009. The evaluation process involves the review of internal controls, information technology systems, and others, up to the present date such evaluation is not advanced enough to allow the measurement of the possible effects of the adoption of the new accounting pronouncements. According to management preliminary assessment the main pronouncements, orientations and interpretation, issued by the CPC that may impact the Companys financial statements from the fiscal year to be ended on December 31, 2010, are the following: · CPC 15 Business combination, approved by the CVM Deliberation No.580/09; · CPC 20 Loans and financing costs, approved by the CVM Deliberation No.577/09; · CPC 21 Interim financial statements, approved by the CVM Deliberation No.581/09; · CPC 23 Accounting policies, changes in estimate e correction of error, approved by the CVM Deliberation No.592/09; Pág: 24 · CPC 27 Property, plant and equipment, approved by the CVM Deliberation No. 583/09; · CPC 20 Biological assets and agriculture produce, approved by the CVM Deliberation No. 596/09; · CPC 32 Income taxes, approved by the CVM Deliberation No. 599/09; · CPC 33 Employees benefits, approved by the CVM Deliberation No. 600/09; · CPC 43 First time adoption technical pronouncements CPC 15 to 40, approved by the CVM Deliberation No. 610/09; · ICPC 09 Separate financial statements; and · ICPC 10 Clarifications about CPC 27 and CPC 28. The Company must restate the quarterly information considering the adoption of the new pronouncements until the filing of the annual financial statements. 3. SUMMARY OF MAIN ACCOUNTING PRACTICES a) Consolidation : includes the Companys financial statements and the financial statements of the directly and indirectly held subsidiaries where the Company has control. All intercompany transactions were eliminated upon consolidation, including the unrealized profits net of income taxes. The interest of non-controlling shareholders is recorded separately in the consolidated financial statements. In the preparation of the consolidated financial statements the Company applied CVM Deliberation No. 534/08, which approved on January 29, 2008, the technical pronouncement CPC 02 - Effects of Change in Foreign Exchange Rates and Translation of Financial Statements. According to this deliberation, the following criteria must be applied to the consolidation of subsidiaries abroad: · Functional and presentation currency : the financial statements of each subsidiary included in the consolidation must be prepared using the currency of the primary economic environment in which it operates. All foreign subsidiaries adopted the Brazilian Real as their functional currency except for Plusfood Groep B.V. and its subsidiaries whose functional currency is the Euro; Pág: 25 · Consolidated subsidiaries : the financial statements of foreign subsidiaries are translated to Reais according to its functional currency and according to the following criteria: · Assets and liabilities accounts are translated based on the closing exchange rate at year end. · Statement of income accounts are translated based on the monthly average rate of each month. The other investments are recorded at acquisition cost less provision for losses, when necessary. · Exchange rate variation: losses arising from exchange rate variation on investments in foreign subsidiaries, whose functional currency is Brazilian Real, in the amount of R$60,995 as of June 30, 2010 (R$157,786 as of June 30, 2009) are recorded in the financial income and expenses account in the statement of income (note 21). The exchange rate variation related to the interest in the wholly-owned subsidiary Plusfood Groep B.V. and its subsidiaries, whose functional currency is Euro was recorded in equity evaluation adjustments, in shareholders equity. According to CVM Instruction No. 408/04 the wholly-owned subsidiary Sadia consolidated the financial statement of the investment fund Concórdia Foreign Investment Fund Class A, in which currently it is the only corporate shareholder (restricted fund). The purpose of the investment fund is to concentrate the subsidiaries investment portfolio abroad allowing Sadia to outsource the administrative responsibilities. The accounting practices were applied through all the consolidated companies, and are consistent to the rules applied to the parent company. b) Cash and cash equivalents : include cash balances, bank accounts and highly liquid temporary cash investments with original maturities of less than 90 days (note 4). Cash investments, by its nature, are already measured at fair value through the statement of income. c) Marketable securities : are financial assets mainly represented by public and private fixed income securities (note 5). Its classification and recording is made based on the purposes for which it was acquired, as follows: · Trading securities - purchased for the purpose of sale or repurchase in the short term, such assets are first booked at fair value and the related variations, as well as monetary and exchange rate variations, when applicable, are recorded directly in the statement of income as financial income or expense; Pág: 26 · Held to maturity - if the Company has the positive intent and ability to hold the financial assets to maturity, these assets are recorded at their acquisition cost and the interest and monetary variation, when applicable, are recognized in the statement of income, when incurred, as financial income or expense; and · Available for sale - includes all financial assets that do not qualify for categories above. These assets are initially measured at fair value and changes in fair value are recorded to shareholders equity, under equity evaluation adjustments while unrealized net of tax. Interest and monetary variation are recognized in the statement of income, when incurred, as financial income or expense. d) Adjustment to present value : the Company and its subsidiaries calculated the adjustments to present value on the outstanding balances of the following accounts: trade accounts receivable, other assets, trade accounts payable and other liabilities. The Company adopts the weighted average cost of financial funding (domestic and foreign markets) to measure the present value of assets and liabilities which correspond to a rate of 6.20% per year (6,41% per year as of March 31, 2010). The wholly-owned subsidiary Sadia measured and recorded the adjustment to present value of accounts receivable at a rate based on each operation which corresponds to 4.5% per month and to suppliers at a rate of 100% of Interbank Deposit Certificate (CDI). e) Trade accounts receivable : recorded at the invoice amount adjusted to the present value when applicable, net of allowance for doubtful accounts. The allowance for doubtful accounts for domestic customers is calculated based on the risk analysis, which considers the estimated realization and takes into consideration the historical losses of trade accounts receivable. For foreign customers, the analysis is performed on an individual customer basis. The Company has a policy in place for credit limits and, generally, does not request collateral from its customers. In the event of default, efforts for collection are made, including direct contact with customers and the use of outside collection agencies. If these efforts are not enough, legal action is considered, the accounts are reclassified to non-current accounts receivable and an allowance for doubtful accounts is recorded (note 6). f) Inventories : stated at average acquisition or formation costs, not exceeding market or realizable value. The cost of finished goods comprises acquired raw materials, labor, production, freights and storage costs, which are related to the acquisition and inventory production. Provision for obsolescence, lower of cost or market adjustments, deterioration and slow moving products are established when appropriate. Regular production losses are recorded to cost of goods sold, while the abnormal losses, if any, are recorded as operating expenses (note 7). Pág: 27 g) Property, plant and equipment : stated at cost of acquisition or construction. In accordance with CVM Deliberation No. 193/96 and CVM Release No. 01/07, the Company has capitalized interest incurred when financing the construction of certain fixed assets. Depreciation is calculated using the straight-line method, based on the weighted average rates and depletion based on the actual utilization, and recorded to the statement of income (note 11). Breeding stock is recorded as property, plant and equipment and during the formation period of approximately six months, the cost of labor, feed and medication are allocated thereto. After the formation period, the breeding stock is depreciated during the breeding cycle, based on the estimated number of eggs and offspring, over a period of fifteen months for poultry and thirty months for hogs. The Laws No. 11,638/07 and No. 11,941/09 requires property, plant and equipment to be tested for impairment whenever there is evidence of loss in their recoverable amount. On October 2009, the Company has analyzed its property, plant and equipment for impairment and has not identified losses to be recorded for realizable amounts lower than the carrying values. As required by the CVM Deliberation No. 565/08, the Company reviewed and adjusted the criteria used to determine the estimated economic useful lives of property, plant and equipment and related depreciation, depletion and amortization rates. The Company recorded the change in estimate as of December 31, 2009 based on the registered fixed assets as of January 1, 2009 (note 11). The financial statement of the first semester of 2009 does not includes this adjust, if the change were retroactive, the depreciation expense should be decreased in approximately in R$48,880. h) Intangible : are non-monetary without physical substance, are separable and arise from contractual or other legal rights. The Company recorded as intangibles the goodwill based on the expected profitability, which represents the difference between the purchase price and the net assets carrying amount at the acquisition date. The goodwill generated based on the expected profitability was amortized over the extension and proportion of the expected results up to 10 (ten) years until December 31, 2008 and from January 1, 2009 it is no longer amortized, but tested annually for impairment as required by CVM Deliberation No. 527/07 (note 12). Goodwill is annually tested for impairment in consolidated bases, how the chief operating decision-maker reviews the total assets of the Company and during the current quarter, did not occurred any events that would require the anticipation of this assessment expected to be made in the last quarter of 2010. Pág: 28 i) Deferred charges : consist mainly of costs incurred during development, construction and implementation of projects that will generate benefits for more than one period. Deferred charges are amortized over the estimated period during which these projects contribute to the Companys results (note 13) and from January 1, 2009 capitalization of deferred charges is no longer allowed and remaining deferred charges shall be tested for impairment whenever there is evidence of loss as determined by CVM Deliberation No. 527/07. j) Income taxes and social contributions : in Brazil these are the corporate income tax (IRPJ) and the social contribution on net income (CSLL), which are calculated based on taxable income in accordance with legislation and current tax rates (15% plus additional 10% to IRPJ and 9% to CSLL). Net operating tax losses can be used to offset but are limited to 30% of taxable income  per year  and negative calculation basis of the CSLL. Results from subsidiaries abroad are subject to taxation in their respective countries, according to local tax rates and regulations (note 9). Deferred income tax assets and liabilities are represented by the income tax loss carry forwards and negative calculation basis of social contribution, as well as the impacts of temporary differences between the tax and accounting basis. Deferred income tax and social contribution assets and liabilities were recorded in current or non-current assets or liabilities according to their expected realization periods. When it is more likely than not that deferred tax assets will not be utilized in the future, a valuation allowance is recorded. k) Provisions for contingencies : a provision is recognized when, based on the opinion of managements internal and external legal advisors, it is determined that losses on a judicial or administrative lawsuit are probable and the amount of loss can be reasonably estimated. Provisions for contingencies are presented on the balance sheet net of the related judicial deposits (note 16a). l) Leases : lease transactions that substantially transfer all the risks and rewards related to the ownership of an asset are classified as a finance lease; otherwise it is classified as an operating lease. Finance lease contracts are recognized as property, plant and equipment with corresponding liabilities in the balance sheet at amounts equal to the fair value of the leased property or, if lower, the present value of the minimum lease payments, plus initial direct costs incurred in the transaction. The amounts recorded as property, plant and equipment are depreciated and the related liabilities accrue interest that is charged as expense during the contract period. Pág: 29 Operating leases are recognized as an expense over the contract period (note 15). m) Derivative financial liabilities measured at fair value : these instruments are actively trade on organized markets, and their fair value is determined based on market values at the balance sheet date. Initial measurement of these financial liabilities is made at their fair value, and they are classified as loans. Changes in fair value are recorded to income under financial income or expense, except for instruments that are designated as hedges. Hedge transactions are financial instruments used to protect exposure to risk or to modify the characteristics of financial assets and liabilities, unrecognized firm commitments, highly probable transactions or net investments in operations abroad. These instruments have the following characteristics: (i) highly correlated with regard to changes in their market value related to the market value of the item that is being protected, both at the beginning and over the term of the contract (effectiveness among 80% and 125%); (ii) documentation of the transaction, the risk being hedged, the risk management process and the methodology used in assessing the effectiveness of the hedge must exist; and (iii) to be considered effective in reducing the risk associated with exposure. Hedges are recorded in accordance with CVM Deliberation No. 566/08, which permits the use of hedge accounting and the recording of the measurement of the hedge against shareholders equity. The Company applied hedge accounting for its hedge operations which met the criteria described above (note 20 f). n) Actuarial assets and liabilities over employees benefits : the Company and its subsidiaries recognize actuarial assets and liabilities related to benefits granted to employees in accordance with the criteria set forth by CVM Deliberation No. 371/00. Actuarial gains and losses are recognized as income or expense based on the actuarial report. The contributions made by the sponsors are recognized as expenses during the year (note 24). o) Share-based payment : the Company adopted CVM Deliberation No.562/08 related to stock-based payments, recording as an expense, on a linear basis, the fair value of the granted options during the period provided by the plan, counterpart the shareholders equity and/or liabilities (note 18). p) Determination of income : income and expenses are recognized based on the accrual basis of accounting. Pág: 30 q) Revenue recognition : the Company recognizes revenue when ownership and risks related to the products are transferred to the customer, the sales price is fixed and determinable, when persuasive evidence of the sales transaction exists and when collectability is reasonably assured. Revenue is not recognized if there are significant uncertainties as to its realization. Additionally, the Company and its subsidiaries have incentive programs, which are recorded as sales deductions or sales expenses, according to their nature. These programs include discounts to customers due to performance of sales based on volumes and for marketing actions in the sales channel. r) Management and employees profit sharing : employees are entitled to profit sharing when certain goals are achieved, and management is entitled to profit sharing based on statutory provisions and approval of the Board of Directors. The amount is accrued in the period in which it is earned (note 19). s) Shipping and handling costs : costs incurred related to goods not yet sold are recognized as prepaid expenses and charged as selling expenses upon the actual delivery of the goods to the customer, and revenue is recognized. The shipping and handling costs amounted to R$902,141 (R$621,046 as of June 30, 2009). t) Advertising and sales promotion costs : are recognized when incurred and amounted to R$147,711 (R$77,216 as of June 30, 2009). u) Research and development (R&D) : consist mainly of internal research and development costs of new products and are recognized in the statement of income when incurred. The total of R&D amounted to R$12,929 (R$6,735 as of June 30, 2009). v) Earnings per share : calculated based on common shares outstanding at the balance sheet date. w) Environmental costs : costs related to compliance with environmental regulations are considered as cost of production or capitalized when incurred. Based on managements analysis, the current provision for environmental costs recorded is sufficient to cover these costs. x) Subsidies and tax incentives : the Company has ICMS subsidies for investments granted by the Santa Catarina, Goiás, Pernambuco, Mato Grosso, São Paulo, Minas Gerais, Bahia and Federal District state governments. These tax incentives are related to construction of facilities, employment and social and economic development in these states. These tax incentives are recorded directly to the statement of income under other operating expense. If the subsidies and tax incentives result in future obligations, they are recognized based on the initial fair value and recognized in the statement of income when the obligations are accomplished in exchange for donation/subsidies receipts. Pág: 31 The wholly-owned subsidiary Sadia received land located in the State of Pernambuco as a government grant, whose fair value as of June 30, 2010 is R$4,096. The grant is linked to the construction of a production facility, jobs generation and economic and social development in the region. In compliance to the CVM Deliberation No. 555/08 the land fair value, obtained through evaluation with regional brokerages, was recorded in fixed asset with a counterpart in other non-current liabilities. The value of the land will be recorded in the statement of income offsetting the depreciation of the production facility. y) Translation of assets and liabilities in foreign currency : as mentioned in item (a) above, assets and liabilities balances of foreign subsidiaries are translated into Reais based on the exchange rate used on the closing date of the balance sheets, and all statement of income accounts are translated based on average monthly rates. The Brazilian Real exchange rates to the currencies described below on the closing date of the balance sheets were as follows: Final rates 06.30.09 03.31.10 U.S.Dollar (US$) 1.9516 1.7810 Euro () 2.7399 2.4076 Pound (£) 3.2129 2.7043 Average rates U.S.Dollar (US$) 1.9576 1.8003 Euro () 2.7427 2.4905 Pound (£) 3.2048 2.8059 z) Accounting estimates : in the preparation of the consolidated financial statements, the Company establishes certain estimates that affect values of the assets and liabilities in the balance sheet, and the values of revenues, costs and expenditures in the statement of income. Although these estimates are based on managements best knowledge, the actual results can differ from the estimates. The Company reviews the assumptions adopted for its accounting estimates, at least quarterly. aa) Comparability of explanatory notes : in order to fully comply with CVM disclosure requirements, the Company reclassified on June 30, 2009 quarterly information previously issued, reclassification of canceled sales between gross sales and sales deductions. Pág: 32 4. CASH AND CASH EQUIVALENTS Average rate Parent Company Consolidated p.y. 03.31.10 03.31.10 Cash and bank accounts: U.S. Dollar - 567 58,206 Brazilian Reais - 19,609 40,038 Euro - - - 1,564 Others - - - 3,256 20,176 103,064 Marketable securities: In Brazilian Reais : Investment fund 11.11% 8,906 8,906 8,906 8,906 In U.S. Dollar : Deposit account 0.15% 20,989 154,803 Time deposits 0.91% 73,684 601,657 Overnight 0.06% 41,817 118,444 In Euros : Deposit account 0.33% - - 275,721 Time deposits 0.49% - - - Overnight 0.25% - - 8,369 Other currencies: Deposit account 0.88% - - 3,797 136,490 1,162,791 165,572 1,274,761 The investments in foreign currency refer mainly to overnight and time deposit, and bear interest at a pre-fixed rate. Pág: 33 5. MARKETABLE SECURITIES Average WATM interest Parent Company Consolidated Due date (*) Currency rate p.y.% 03.31.10 03.31.10 Available for sale: 04/2010 to Bank deposit certificates 05/2021 - R$ 10.16% - - 53,160 Investment funds - - R$ 10.12% - - 109,897 Exclusive investment funds - - US$ - - - 51,316 08/2011 to Brazilian treasury notes 07/2014 2.70 US$ 10.23% - - 60,372 Equity securities - - R$ - 2,000 2,000 02/2020 to Brazilian treasury certificates 03/2020 - R$ 12.00% - - 51,499 06/2010 to Brazilian financial treasury bill 03/2014 - - (**) - - 228,147 2,000 556,391 Trading securities: 09/2013 to Brazilian financial treasury bill 09/2016 4.58 R$ 10.16% 102,426 102,426 08/2010 to Bank deposit certificates 03/2014 0.62 R$ 10.07% 1,840,217 1,866,938 1,942,643 1,969,364 Held to maturity: Capitalization equity 07/2010 0.09 R$ 5.19% 27 27 27 27 Credit linked notes 12/2013 3.54 US$ 5.03% - - 178,218 27 27 178,245 Total 1,944,670 2,704,000 Total current 1,944,670 2,092,644 Total non-current - - 611,356 (*) Weighted average maturity term in years. (**) See information below. (*) Weighted average maturity term in years. (**) See information below. As of June 30, 2010, the due date of the non-current marketable securities in the consolidated financial statements is set forth below: Due Date Consolidated 2011 77,841 2012 60,983 2013 238,689 2014 116,223 2015 onwards 74,225 Total Bank deposit certificate (CDB) investments are denominated in Brazilian Reais and bear interest of 98% to 104% of the interbank deposit certificate (CDI). Brazilian treasury notes investments are determined in Reais and bear interest at a weighted average pre and post fixed rates. The Brazilian treasury notes bear interest at the Special System for Settlement and Custody (SELIC) rate. Pág: 34 On June 30, 2010, of the total of investments, R$36,070 were given as guarantees for U.S. Dollars and live cattle future contracts in the Future and Commodities Exchange (BM&F). On June 30, 2009, guarantees amounted R$33,812 (as disclosure in note 20k). The credit linked notes are a structured transaction with first class financial institutions that bear regular interest (Libor + spread) and correspond to a credit note that considers the Companys risk. The foreign currency investment funds have structured transaction with first class financial institutions that bear regular interest (Libor + spread) and correspond to a credit note that considers Brazil and Sadias risks. The investment fund portfolio in foreign currency is set forth below: Consolidated Structured notes 48,336 Money market 2,272 Subtotal Other payables (7) Pág: 35 6. TRADE ACCOUNTS RECEIVABLE Parent Company Consolidated Current 03.31.10 03.31.10 Domestic trade accounts receivable 724,485 942,602 Domestic related parties 23,411 1,938 Foreign trade accounts receivable 63,697 1,092,299 Foreign related parties 333,146 - - (-) Adjustment to present value (2,430) (6,897) (-) Allowance for doubtful accounts (16,685) (26,477) 1,125,624 2,003,465 Non-current Domestic trade accounts receivable 44,791 57,846 Foreign trade accounts receivable - - (-) Adjustment to present value (1,145) (1,145) (-) Allowance for doubtful accounts (28,158) (41,213) 15,488 15,488 The changes in the allowance for doubtful accounts are as follows: Parent Company Consolidated 03.31.10 03.31.10 Beginning balance 42,431 68,679 Exchange rate variation 10 230 224 Provisions 2,697 3,463 Increase due to business combination - - - 1,449 Increase due to merger of company - 3,182 - - Reversion - - - Write-offs (3,697) (6,125) Ending balance 44,843 67,690 The aging list of the accounts receivable is as follows: Parent Company Consolidated 03.31.10 03.31.10 Amounts receivable 1,100,522 1,859,907 Overdue: 01 to 60 days 42,882 152,168 61 to 120 days 1,950 9,845 121 to 180 days 2,581 8,085 181 to 360 days 3,602 12,095 Over 360 days 37,993 52,585 (-) Adjustment to present value (3,575) (8,042) (-) Allowance for doubtful accounts (44,843) (67,690) 1,141,112 2,018,953 Pág: 36 Sadia also assigned receivables to a Credit Assignment Investment Fund (FIDC), administered by Concórdia S.A. Corretora de Valores Mobiliários, Câmbio e Commodities. As of June 30, 2010, the net equity of this fund was R$310,476 (R$303,724 as of March 31, 2010) of which R$292,620 (R$261,597 as of March 31, 2010) was represented by acquisitions of Sadias receivables on the domestic market, with a discounted cost equivalent to 106% of the CDI per senior quota. The assignment of the receivables was made without right of recourse, and the eventual losses from customer default are limited to the value of Sadias subordinated quotas, which as of June 30, 2010, represented R$62,095 (R$60,745 as of March 31, 2010). For the sale of domestic receivables, during the six-month period ended June 30, 2010, the wholly-owned subsidiary Sadia received R$2,600,137 and incurred financial expense in the amount of R$16,000. For the remaining domestic receivables, the wholly-owned subsidiary Sadia maintains a credit insurance policy that guarantees the collection of 90% of the uncollected customer balances which have approved credit limit, and up to R$100 for new customers or for customers without approved credit limit. No individual customer accounted for more than 5% of the total revenue for the period ended June 30, 2010. Pág: 37 Parent Company Consolidated 03.31.10 03.31.10 Finished goods 543,983 1,376,826 Goods for resale 1,450 16,717 Livestock for slaughtering 386,390 816,501 Work-in-process 64,225 131,001 Raw materials 127,099 472,027 Packing materials 38,626 88,444 Secondary materials 71,223 72,117 Warehouse 66,499 106,413 Goods in transit 1,350 7,008 Imports in transit 9,984 12,531 Advances to suppliers 2,256 28,568 (-) Allowance for inventories losses (26,667) (65,957) (-) Allowance for obsolescence (834) (3,632) 1,285,584 3,058,564 The changes in the allowance for inventories losses and obsolescence accounts are as follows: Parent Company Additions Reversal Write-offs Allowance for inventories losses (26,667) (8,595) 10,323 - (24,939) Allowance for obsolescence (834) (88) - 197 (725) Consolidated Exchange rate Additions Reversal Write-offs variation Allowance for inventories losses (65,957) (21,172) 18,539 3,676 1,624 Allowance for obsolescence (3,632) (88) 8 197 - Pág: 38 8. RECOVERABLE TAXES Parent Company Consolidated 03.31.10 03.31.10 State ICMS (VAT) 207,467 593,735 Withholding income tax and social contribution 175,351 205,947 PIS and COFINS (Federal Taxes to Fund Social Programs) 441,585 610,595 Import duty 95 185 13,903 IPI (Federal VAT) 3,557 47,154 Others 6,005 14,030 (-) Allowance for losses (43,829) (102,319) 790,321 1,383,045 Current 329,705 745,695 Non-current 460,616 637,350 a) ICMS - Tax on distribution of goods and services (Value Added Tax - VAT): Credits are generated by exports, reduced tax rates in the domestic market and by investments in property, plant and equipment. The Company accumulates tax credits which are offset against tax payable generated by the sales in the domestic market or transfers to third parties. In February 2007, the Superior Court of Appeals (STJ) issued a final decision ensuring the maintenance of ICMS credits to be recovered in the state of Rio de Janeiro. During the first semester of 2010, due to the probability of realization of these credits in the fiscal year 2010, the Company recognized the totality of these credits, R$5,000 in the first quarter and R$31,706 in the second quarter. The Company has R$21,230 of ICMS credits in the state of Mato Grosso do Sul and believes that the realization of such credits are doubtful and, therefore, recorded a provision for the full amount within non-current assets. The wholly-owned subsidiary Sadia has ICMS and IPI credits in the states of Paraná, Santa Catarina, Minas Gerais and Rio Grande do Sul. Based on the Companys estimate, considering the probability of realization of these credits, a provision for losses was recorded in the amount R$50,802 (R$49,824 as of March 31, 2010) for ICMS credits and R$8,666 (R$8,666 as of March 31, 2010) for IPI credits. b) Withholding income tax and social contribution: Correspond to withholding taxes on investments and on interest on shareholders equity received by the parent company, as well as anticipation of income tax and social contribution as required by Brazilian tax laws, realizable when offset against federal taxes payable. Pág: 39 c) PIS and COFINS: PIS and COFINS arising from primarily resulted from raw material acquisitions used in exported products, or products sold at a 0% tax rate (such as UHT milk and pasteurized milk) and sales in the free tax zone of Manaus. The utilization of these credits can be made by offsetting taxable sales in the domestic market, with other federal taxes or reimbursement. For the PIS and COFINS credits, the Company is taking judicial measures trying to accelerate the reimbursement process, which is currently under inspection. The Companys management is analyzing alternatives that would allow the utilization of the credits and there is no expectation of losses on the realization of those credits. 9. INCOME TAX AND SOCIAL CONTRIBUTION a) Deferred income tax and social contribution composition: Parent company Consolidated 03.31.10 03.31.10 Asset: Tax loss carry forwards (corporate income tax) 171,450 608,128 Negative calculation base (social contribution) 64,437 224,650 Temporary differences: Provisions for contingencies 50,889 109,489 Provision for doubtful accounts 2,894 7,471 Provision for attorney's fees 4,446 9,681 Provision for losses on property, plant and equipment - - - Provision for tax credits realization 15,738 55,028 Employees profit sharing 2,851 3,127 Provision for inventories adjustment 9,350 10,831 Provision for freight and sales commissions 8,769 8,769 Employees benefits plan - 35,602 Amortization of fair value of business combination 16,255 21,232 Unrealized losses on derivatives 2,021 2,021 Unrealized losses on inventories - - 7,198 Adjustments relating to the transition tax regime 37,695 37,695 Other temporary differences 22,591 32,905 409,386 1,173,827 Current assets 98,694 128,747 Non-current assets 310,692 1,045,080 Pág: 40 Parent company Consolidated 03.31.10 03.31.10 Liabilities: Depreciation on rural activities 504 86,894 Profit from foreign subsidiaries - - - Provision for interest - Law 12.249 - art. 25 - - - Adjustments relating to the transition tax regime 139,362 218,150 Unrealized gains on derivatives 6,459 6,459 Other temporary differences 2,683 4,707 149,008 316,210 Current liabilities 8,965 27,345 Non-current liabilities 140,043 288,865 b) Estimated time of realization: The Company considers that deferred tax assets resulting from temporary differences will be realized at the proportion to the final solution of the related to provisions for contingencies and settlement of payment of the projected obligations related to employee benefits. The deferred tax assets originating from net operating losses and negative basis of social contribution are expected to be realized as set forth below: Consolidated Year Value 2010 37,220 2011 70,907 2012 81,069 2013 95,822 2014 106,785 2015 onwards 475,188 Pág: 41 c) Income and social contribution taxes reconciliation: Parent company Consolidated 03.31.09 03.31.09 Income before taxes and participations (97,520) 49,459 Nominal tax rate 34% 34% 34% 34% Tax (income) expense at nominal rate 33,157 (16,816) Adjustment of taxes and contributions on: Statutory profit sharing - - Interest on shareholders equity - - Equity interest in income of associated company (60,299) - Tax incentives - 194 200 Grant and subsidies for investments - - - Participation on nondeductible results (1,220) (1,232) Share based compensation - - Provision for interest - Law 12.249 - art. 25 - - - Exchange rate fluctuation on investments abroad (27,581) (53,647) Income tax and social contribution on goodwill - 33,273 - 33,273 Difference of tax rates on foreign earnings from subsidiaries abroad - - 20,200 Write-off of deferred income tax and social contribution (a) - - (132,036) Other adjustments 2,578 4,183 (19,898) (145,875) Current income tax (18,232) (20,924) Deferred income tax (1,666) (124,951) (a) Due to the merger of its wholly-owned subsidiaries Avipal Nordeste S.A. and Perdigão Agroindustrial S.A., the Company recorded a loss of R$3,790 on March 31, 2010 and R$132,036 on March 09, 2009, related to deferred tax assets (net operating losses and negative base of social contribution). The taxable income, current and deferred income tax from subsidiaries abroad is presented below: Consolidated 03.31.10 Pre-tax book income from foreign subsidiaries 39,092 Current income taxes expense of subsidiaries abroad (2,582) Deferred income taxes benefit of subsidiaries abroad 2,942 Due to the merger of Perdigão Agroindustrial S.A. on March 9, 2009, the Company recorded a loss in the parent company of R$132,036 in the first quarter of 2009 related to deferred tax assets (net operating losses and negative base of social contribution). The Brazilian tax returns are subject to tax authoritys review for five years after the date of the tax return filing. The Company may have to pay additional tax, fine and interest due to these reviews. Subsidiaries abroad are subject to taxation in their respective countries, according to local rates and regulations. Pág: 42 INVESTMENTS a) Investments in subsidiaries  Parent Company PSA PDF Perdi- UP! HFF VIP S.A . Labor. Partici- gão Ali- Partici- Avipal Empr. E Veter. pações Trading mento s pações Sad ia Nordeste Particip. Ltda. Ltd a. S.A . Ltda. S.A . S.A . S.A . Imob. a) Interest o n 06.30.10 Interest (%) 88.00% 1.00% 100.00% 50.00% - 100.00% - 100.00% Total shares and quotas 5,363,850 1,000 100,000 1,000 - 683,000,000 - 10,177,028 Shares and quotas owned 4,720,188 10 100,000 500 - 683,000,000 - 10,177,028 b) Subsidiaries info rmation on 06.30.10 Paid-in capital 5,464 1 100 1 - 4,973,817 - 26,235 Shareholders equity 10,501 1 1,821 3,603 - 3,745,544 - 35,143 Income of the period 967 - 651 3,602 - 237,258 - 8,293 c) Investmentson 06.30.10 Interest on 12.31.09 407 - 1,170 4,003 233,357 2,702,143 1,767,156 23,830 Equity interest in income of associated 223 - 651 1,801 31,251 206,007 18,695 8,293 Gain/losses on exchange rate variation - Equity evaluation adjustments - Capital increase 8,610 - 713,816 - 3,020 Business combination - (118,978) - - Dividends and interest on shareholders' equity - - - (4,003) - Merger - (264,608) 250,476 (1,785,851) - Balance as o f 06.30.10 - - - Avipal Avipal Centro - Cons- Establec. Crossban Perdigão Total Oeste trutora Levino Hold ings Export S.A . S.A . Zaccardy GmbH Lt d . a) Interest on 06.30.10 Interest (%) 100.00% 100.00% 90.00% 100.00% 100.00% - - Total shares and quotas 6,963,854 445,362 100 1 1 - - Shares and quotas owned 6,963,854 445,362 90 1 1 - - b) Subsidiaries information on 06.30.10 Paid-in capital 5,972 445 917 4,182 18 - - Shareholders equity 263 50 294 915,600 - - - Income of the period 2 1 33 128,228 - - - c) Investments on 06.30.10 Interest on 12.31.09 261 49 234 910,430 - 5,643,040 Equity interest in income of associated 2 1 (298) 128,228 - 173,537 Gain/losses on exchange rate variation - - 1 (114,777) - (33,460) Equity evaluation adjustments - - - (4,310) - (4,850) Capital increase - 679,577 Business combination - Dividends and interest on shareholders' equity - Merger - (1,799,983) Balance as o f 06.30.10 50 - 4,657,861 Pág: 43 b) Investments breakdown: Parent Company Consolidated 03.31.10 03.31.10 Investments in affliatted company 4,657,861 18,044 Goodwill on business combination (note 1b) 3,470,991 - - Amortization of fair value of business combination assets (47,809) - - Other investments 834 1,038 8,081,877 19,082 On June 30, 2009, the Company and Unilever Brasil, quotaholders of UP! Alimentos Ltda. (UP) entered into an amendment to the quotaholders agreement. Quotaholders agreed to amend certain governance rules of the partnership, resulting in Unilever Brasil obtaining additional rights and obligations. Thus, despite of the fact that the Company maintained an interest of 50% in UP, it no longer has joint control of the investee and as a consequence started to measure the investment under the equity method accounting abandoning proportional consolidation method. PROPERTY, PLANT AND EQUIPMENT Parent Company 03.31.10 Annual weighted Deliberation CVM average deprec. Accumulated Nº565/08 Residual Residual rate (%) Cost depreciation adjustment (b) Value Value Lands - - - 153,249 Buildings and improvements 3.45 1,129,258 Machinery and equipment 6.32 1,312,243 Installations 3.57 198,515 Furniture 6.25 25,727 Vehicles 14.29 9,263 Forests and reforestations 3.00 - 72,856 Breeding stock (a) - - 155,600 Construction in progress - - - 54,958 Advances to suppliers - - - 4,647 3,116,316 (a) Depreciated based on the poultry breeding cycle (15 months) and hog breeding cycle (30 months). (b) The accumulated value of the adjustments of CVM Deliberation No. 565/06 includes the impact of the year ended in 2009 and for the six-month period ended June 30, 2010. Pág: 44 Consolidated 03.31.10 Annual weighted average Deliberation deprec. Business Accumulated CVM Nº565/08 Residual Residual rate (%) Cost combination (c) depreciation adjustment (b) Value Value Lands - 668,840 Buildings and improvements 2.93 - 3,469,078 Machinery and equipment 5.08 3,323,688 Installations 3.39 958,003 Furniture 5.47 - 40,370 Vehicles and aircraft 14.52 - 14,494 Forests and reforestations 3.00 - - 123,392 Breeding stock (a) - - - 384,652 Other - - 3,565 Construction in progress - 220,182 Advances to suppliers - 25,492 9,231,756 (a) Depreciated based on the poultry breeding cycle (15 months) and hog breeding cycle (30 months). (b) The accumulated value of the adjustments of CVM Deliberation No. 565/06 includes the impact of the year ended in 2009 and for the six-month period ended June 30, 2010. (c) The adjustment refers mainly to changes in the fair value evaluation of property, plant and equipment acquired through the business combination with Sadia. The changes arise from the issuance of the final appraisal report on the three-month ended June 31, 2009. The property, plant and equipment assets cost rollforward is as follows: Consolidated Exchange Balance as of Business Write- Gains and rate Balance as of combination (c) Additions Leases offs (b) Transfers losses variation Lands 668,840 - - - (1,146) 8,211 (48) - Buildings and improvements 4,447,381 - 1,066 - (4,751) 37,426 (1,357) 306 Machinery and equipment 5,182,257 (7,391) 4,082 (678) (26,906) 34,716 (4,903) 1,589 Installations 1,279,611 (2,864) 652 - (2,040) 3,137 (12) (4) Furniture 79,985 - 369 - (1,550) (196) (454) (112) Vehicles and aircraft 31,463 - 137 - (1,195) 181 3 (582) Forests and reforestations 150,113 - 2,321 - (82) 3,145 - - Breeding stock 2,918 - (2) 2 - Other 492,321 - 75,149 - (62,577) - - - Construction in progress (a) 220,182 - 137,956 - (448) (86,522) (1,193) 692 Advances to suppliers 25,492 - 4,625 - (4,220) (107) - - (a) Refers mainly to: (i) expansion of the Três de Maio powder milk plant (R$33,139); (ii) expansion of capacity of poultry slaughtering in Serafina Correa and Carambei plants (R$8,245); (iii) expenses related to construction of the agroindustrial complex in Bom Conselho (R$4,500); (iv) improvements in the distribution center of Rio Verde (R$2,704); (v) expansion of slaughtering plant in Lajeado (R$5,779); (vi) in the wholly-subsidiary Sadia, the construction in progress totalized R$147,777, and is represented by: expansion projects and optimization of industrial plants, mainly in Lucas do Rio Verde and Vitória do Santo Antão plants (R$105,542). (b) The disposals refer primarily to: (i) disposal of the industrial plant in Ivoti (R$2,551); (ii) disposal of distribution center in Vitória (R$1,000), and; (iii) R$44,481 disposals of breeding stock in parent company and R$18,096 in Sadia. Pág: 45 During the six-month period ended June 30, 2010, the Company capitalized interests in the amount of R$9,647 (R$8,128 as of June 30, 2009) related to construction in progress. INTANGIBLE The intangible balance is comprised of the following items: Parent Company 03.31.10 Software 12,932 Trademarks and patents 3,045 Goodwill - Eleva Alimentos 1,273,324 Goodwill - Batávia 133,163 Goodwill - Ava (margarine business) 49,368 Goodwill - Cotochés 39,590 Goodwill - Paraíso Agroindustrial 16,751 Goodwill - Perdigão Mato Grosso 7,636 Goodwill - Incubatório Paraíso 656 1,536,465 Consolidated 03.31.10 Software 65,553 Trademarks and patents 3,617 Goodwill - Sadia (note 1b) 1,405,612 Goodwill - Eleva Alimentos 1,273,324 Goodwill - Batávia 133,163 Goodwill - Ava (margarine business) 49,368 Goodwill - Cotochés 39,590 Goodwill - Avicola Industrial Buriti Alegre Ltda. 35,311 Goodwill - Big Foods Industria de Produtos Alimentícios Ltda. 24,096 Goodwill - Paraíso Agroindustrial 16,751 Goodwill - Plusfood 15,759 Goodwill - Empresa Matogrossense de Alimentos Ltda. 8,054 Goodwill - Excelsior Alimentos S.A. 8,051 Goodwill - Perdigão Mato Grosso 7,636 Goodwill - Sino dos Alpes 4,050 Goodwill - Incubatório Paraíso 656 3,090,591 Pág: 46 The intangible assets rollforward is as follows: Consolidated Balance as Business Gains and Balance as of 03.31.10 combination Additions Amortiza-tion Transfers Write-offs Losses of 06.30.10 Softwares - 14,985 (7,003) 385 (100) 259 Trademarks and patentes - 9 - 42 - 12 Goodwill - Sadia (note 1b) 130,866 - Goodwill - Eleva Alimentos - Goodwill - Batávia - Goodwill - Ava (margarine business) - Goodwill - Cotochés - Goodwill - Avicola Industrial Buriti Alegre Ltda. - Goodwill - Big Foods Ind. de Produtos Alim. Ltda. - Goodwill - Paraíso Agroindustrial - Goodwill - Plusfood - (1,294) Goodwill - Empresa Matogrossense de Alim.Ltda. - Goodwill - Excelsior Alimentos S.A. - Goodwill - Perdigão Mato Grosso - Goodwill - Sino dos Alpes - Goodwill - Incubatório Paraíso - The goodwill set forth above is based on the expected profitability, based by appraisal report, after allocation in assets identified. From January 1, 2009, goodwill is no longer amortized, but tested annually for impairment as required by CVM Deliberation No. 527/07. The Companys annual test for impairment of goodwill is the last quarter of each fiscal year. During the period ended June 30, 2010, the Company did not identify any events that would require the anticipation of this assessment. DEFERRED CHARGES Parent Company Annual 03.31.10 weighted average amort. Costs rate (%) value Amortization Net Value Net Value Pre-operating expenses 16.00 70,409 Software development 20.00 47,512 Reorganization expenses 20.00 6,549 124,470 Pág: 47 Consolidated 03.31.10 Annual weighted average amort. Costs Amorti- Exchange Write- rate (%) value zation rate variation offs Net Value Net Value Pre-operating expenses (a) 17.00 - 125,071 Software development (b) 20.00 25 - 49,186 Reorganization expenses (c) 20.00 - - 12,451 25 186,708 a) Refers substantially to the projects related to the Mineiros, Bom Conselho and Lucas of Rio Verde plants. b) Refers substantially to the projects related to the adequacy of the systems and controls of the acquired companies. c ) The reorganization expenses relate to the Projeto CSC (Shared Services Center), Perdigão Total Service Project and deployment of Sadias service center in the city of Curitiba. a) Refers substantially to the projects related to the Mineiros, Bom Conselho and Lucas of Rio Verde plants. b) Refers substantially to the projects related to the adequacy of the systems and controls of the acquired companies. c) The reorganization expenses relate to the Projeto CSC (Shared Services Center), Perdigão Total Service Project and deployment of Sadias service center in the city of Curitiba. SHORT AND LONG TERM DEBT Parent Company Charges Weighted average WATM (% p.y.) rate (p.y.) (*) Current Non-current 03.31.10 Local currency (R$): 6.73%(6.73% on Working capital 03.31.10) 6.73%(6.73%on 03.31.10) 0.4 419,435 1,602 430,406 TJLP / FIXED RATE + 2.84% (TJLP / FIXED RATE +2.85%on FINEM - BNDES 03.31.10) 8.77%(8.78%on 03.31.10) 2.0 159,076 431,839 631,920 TJLP / CDI +4.42% (TJLP / CDI +3.83%on 10.42%(10.12%on Credit Line 03.31.10) 03.31.10) 1.8 5,441 382,170 447,735 IGPM / FIXED RATE + 1%(IGPM / FIXED RATE +1.78%on Tax incentive and others 03.31.10) 1.09%(1.82%on 03.31.10) 9.0 13 6,544 12,366 Total local currency 1,522,427 Foreign currency: LIBOR / FIXED RATE / CDI +1.89%(LIBOR / FIXED RATE / CDI + 1.89%on 03.31.10) +e.r. 2.64%(2.33%on 03.31.10) (US$ and other +e.r. (US$ and other Credit lines currencies) currencies) 1.8 122,504 806,700 1,050,018 UM BNDES +2.48% (UM BNDES +2.48%on 6.77%(6.55%on 03.31.10) 03.31.10) +e.r. (US$ e +e.r. (US$ and other FINEM - BNDES other currencies) currencies) 1.8 19,542 46,631 70,334 %CDI vs e.r. (US$ and %CDI vs e.r. (US$ and other currencies) (%CDI other currencies) (%CDI vs e.r. (US$ and other vs e.r. (US$ and other Derivative net balance currencies) on 06.30.10) currencies) on 06.30.10) 1.4 58,448 - 66,718 Total foreign currency 1,187,070 Total debt 2,709,497 (*) Weighted average maturity term in years. Pág: 48 Consolidated Charges Weighted average WATM (% p.y.) rate (p.y.) (*) Current Noncurrent 03.31.10 Local currency (R$): 6.74%(TR / FIXED RATE +6.74%on Working capital 03.31.10) 6.78%(7.23%on 03.31.10) 0.3 841,353 1,602 854,784 TJLP / FIXED RATE + 6.44% (TJLP / FIXED RATE +6.42%on FINEM - BNDES 03.31.10) 9.03%(9.04%on 03.31.10) 8.2 444,099 1,509,638 2,059,310 TJLP / CDI +4.42%(TR / TJLP / CDI +3.83%on 10.42%(10.12%on Credit Lines 03.31.10) 03.31.10) 1.8 5,441 382,170 447,735 IGPM / FIXED RATE + 3.39%(IGPM / FIXED RATE +3.10%on Tax incentive and others 03.31.10) 2.15%(2.17%on 03.31.10) 7.0 13 8,920 14,730 Total local currency 3,376,559 Foreign currency: 7.26 %(7.25%on Bonds 03.31.2010) 7.26 %(7.25%on 03.31.10) 9.3 44,157 1,780,552 1,788,694 LIBOR / FIXED RATE / CDI +1.78% (LIBOR / FIXED RATE / CDI + 2.51%(2.27%on 03.31.10) 1.79%on 03.31.10) +e.r. +e.r. (US$ and other Credit lines (US$ e other currencies) currencies) 1.8 489,084 1,993,196 2,794,343 UM BNDES +5.26% (UM BNDES +5.26%on 6.77%(6.72.%on 03.31.10) +e.r. (US$ and 03.31.10) +e.r. (US$ and FINEM - BNDES other currencies) other currencies) 3.9 66,271 170,495 251,295 %CDI vs e.r. (US$ and %CDI vs e.r. (US$ and other currencies) (%CDI other currencies) (%CDI vs e.r. (US$ and other vs e.r. (US$ and other Derivative net balance currencies) on 03.31.10) currencies) on 03.31.10) 1.3 57,666 - 65,742 Total foreign currency 4,900,074 Total debt 8,276,633 (*) Weighted average maturity term in years. Working capital facilities : Rural credit financing : The Company and its subsidiaries entered into rural credit loans with several commercial banks, under a Brazilian federal government program that offers loans as an incentive to invest in rural activities. We generally use the proceeds of these loans for working capital. PROCER  BNDES facilities : Through the PROCER, BNDES provides working capital credit lines to help Brazilian agribusiness and agricultural companies. Industrial credit notes : We issued industrial credit notes (Cédulas de Crédito Industrial), receiving credits from official funds, the Fund for Worker Support (Fundo de Amparo ao Trabalhador) and the Constitutional Fund for Financing in the Midwest (Fundo Constitucional de Financiamento de Centro-Oeste). The notes have maturity dates of up to five years, with final maturities on various dates from 2010 and 2014. These titles are secured by pledge of machinery and equipment and real estate mortgages. Pág: 49 BNDES FINEM, other secured debt and development bank credit lines : The Company and its subsidiaries have a number of outstanding obligations to BNDES. The loans from BNDES were used to finance purchases of machinery and equipment and construction, improvement or expansion of our production facilities. Principal and interest on the loans in FINEM modality are payable monthly, with final maturities on various dates from 2010 to 2015 are secured by pledge of machinery and equipment and real estate mortgages. The loans are indexed by the UMBNDES basket of currencies, which are the currencies in which BNDES borrows, and reflects the daily exchange rate fluctuation of the currencies in that basket. PESA: Sadia has a loan facility obtained through the Special Sanitation Program for Agroindustrial Assets ( Programa Especial de Saneamento de Ativos ), subject to the variation of the IGPM plus interest of 9.89% per year, secured by endorsements and pledges of public debt securities. Tax incentive financing programs: State tax incentive financing programs : Under these programs, we are granted credit proportional to the payment of ICMS tax generated by investments in the construction or expansion of manufacturing facilities in these states. The credit facilities have a 20-year term and fixed or variable interest rates based on the IGPM plus a margin. Trade-related facilities: Pre-export facilities : The indebtedness under these facilities is generally denominated in U.S. Dollars, with maturities on various dates from 2010 to 2013. Lines of credit for pre-payment of export are indexed to the LIBOR (London Interbank Offered Rate) of six and three months plus a spread. Under each of these facilities, the Company receives loans secured by the accounts receivable relating to exports of our products to specific customers. The facilities are generally guaranteed by BRF - Brasil Foods S.A The principal covenants under these agreements include limitations on liens, mergers and, in certain cases, financial covenants. Trade-related facilities : The indebtedness under these facilities is denominated in U.S. Dollars, and maturities vary from one to four years. Trade-related facilities bear interest at LIBOR plus a margin, payable quarterly, semiannually and annually. Under each of these facilities, the Company receives a loan the proceeds of which are used to import raw materials and for other working capital needs. The facilities are generally guaranteed by BRF - Brasil Foods S.A. The principal covenants under these agreements include limitations on mergers and sales of assets. Pág: 50 BNDES facilities  Exim : The Company has some credit lines provided by BNDES to finance exports with several commercial banks acting as intermediaries. Such funds are indexed to TJLP and mature on 2012. Settlement occurs in local currency without the risk associated with exchange rate variation. Advances on exchange contracts : These advances on export contracts (ACCs) are liabilities with commercial banks, such principal is settlement through the exports of products, in accordance with the shipments, and which interest is paid at the exchange settlement dates and guaranteed by the exported products. After the Company delivers the export documents to the funding banks, these liabilities are denominated advances on exchange contracts delivered (ACEs) and are recognized as paid only when the foreign customer has made full payment. Central Bank regulations allow companies to obtain short-term financing under ACCs due within 360 days from the scheduled shipment date of export goods or short-term financing under ACEs due within 180 days from the actual shipment date of export goods, in each case from Brazilian banks, but denominated in U.S. Dollars. On June 30, 2010, the Company had not any ACCs and ACEs outstanding contract. Bonds : BFF notes : On January 28, 2010, BFF International Limited issued senior notes in the aggregate amount of R$750,000. The bonds are guaranteed by BRF and Sadia, bear an interest rate of 7.25% per year and mature on January 28, 2020. Sadia bonds : In the total amount of US$250,000 as of March 31, 2010 under bonds issued by Sadia. The bonds are guaranteed by BRF, bear an interest rate of 6.88% per year and mature on May 24, 2017. Debentures: The Company issued 81,950 fully paid-up simple debentures, totally paid between June 30, 1998 and November 21, 2000, to the BNDES at the nominal unit value of R$1 (one Real), with a redemption period from June 15, 2001 to June 15, 2010; up to June 06, 2010 the total amount of debentures had been redeemed. The maturity schedule is as follows: Pág: 51 Parent Company Consolidated Current 784,459 1,948,084 2011 354,643 646,336 2012 914,414 2,126,987 2013 318,508 694,143 2014 46,214 197,850 2015 to 2044 41,707 2,181,257 a) Guarantees: Parent Company Consolidated Total debt Mortgages guarantees: Related to FINEM-BNDES 585,464 1,651,551 Linked to FNE-BNB - 165,485 Related to tax incentives and other 50,608 50,608 Statutory lien on assets purchased with financing: Related to FINEM-BNDES 11,247 11,247 Related to FINAME-BNDES - 565 Related to tax incentives and other 68 68 The subsidiary Sadia is guarantor of loan obtained by Instituto Sadia de Sustentabilidade from the BNDES. The loan aims to finance the installation of digesters in the properties of the farmers involved in the integration system of Sadia, with the objective to implement clean development mechanisms and reduction of carbon gas emission. The amount of these guarantees as of June 30, 2010 totaled R$81,295 (R$80,187 as of March 31, 2010). b) Commitments: In the normal course of business, the Company enters into certain contracts with third parties for the purpose to acquire raw materials, especially corn, soybean and hogs. On June 30, 2010, firm commitments under these agreements, amounted to R$744,049 in the parent company and R$2,197,359 in the consolidated (R$491,942 in the parent company and R$1,794,046 in the consolidated as of March 31, 2010). c) Covenants: The Company has export prepayment loans agreements in foreign currency that have financial covenants. If the Company is not in compliance with those covenants, the maturity dates of these loans can be accelerated. As of June 30, 2010, the Company was in compliance with all such covenants. Pág: 52 Restrictive covenants (indicators to be achieved) Indicators Principal value Net debt to shareholders equity ratio less than 1.5 0.3 315,263 Net debt to EBTIDA ratio less than 3.5 2.4 315,263 Lower current liquidity of 1.1 2.0 24,020 Total liabilities minus shareholders equity / shareholders equity equal or less than 2.2. 0.9 24,020 LEASES The Company entered into several contracts, which are classified as either operating or financial leases. a) Operating leases: The future minimum lease payments for non-cancellable operating leases, in total and for each of the following periods, are presented below: Parent Company Consolidated 03.31.10 03.31.10 2010 25,447 114,688 2011 24,838 115,480 2012 19,652 79,304 2013 14,725 15,109 2014 6,822 6,853 2015 onwards 9,285 9,369 100,768 340,803 Operating leases payments are recognized as expense and totaled R$90,441 as of June 30, 2010 (R$33,772 as of June 30, 2009). b) Financial leases: The Company maintains control of the leased assets and recognizes them as equipment and machinery in property, plant and equipment, and the related balances are as follows: Parent Company and Consolidated 03.31.10 Cost 14,538 Accumulated depreciation (*) (6,169) Residual 8,369 (*) The leased assets are depreciated in accordance with the rates in the note 11 for machinery and equipment, or through the term of the contract, the lower of the two, as determined by the CVM Deliberation No. 554/08 . Pág: 53 The mandatory future minimum lease payments recorded as other current and non-current liabilities in the consolidated balance sheet are segregated as follows: Parent Company and Consolidated Present value of Present value of the minimum Interest Future minimum the minimum Interest as Future minimum payments as of as of payments as of payments as of of payments as of 03.31.10 03.31.10 03.31.10 2010 3,493 302 3,795 2011 3,728 332 4,061 2012 1,885 170 2,054 2013 52 457 54 511 2014 onwards 77 13 90 76 14 90 9,639 872 10,511 CONTINGENCIES The Company and its subsidiaries are involved in certain legal proceedings arising from the regular course of business, which include civil, administrative, tax, social insurance and labor lawsuits. The Company classifies the risk of adverse sentences in the legal suits as remote, possible or probable. The provisions recorded by the Company in its consolidated financial statements relating to such proceedings fairly reflects the probable losses as determined by the Companys management, based on legal advice and for which the amount of probable losses is known or can be reasonably estimated. The Company is involved in some judicial proceedings for which the amount of probable losses is not known or cannot reasonably be estimated, especially in the civil area. The Company, with the assistance of its legal counsel, monitors the course of these claims and the probability of losses was considered possible or remote. The Company and its subsidiaries, when requested, make judicial deposits, some of which are not related to specific provisions for contingencies, such consolidated amount as of June 30, 2010, was R$100,234 (R$87,949 as of March 31, 2010). The Companys management believes that the recorded provision for contingencies, net of judicial deposit, based on CVM Deliberation No. 489/05 is enough to cover eventual losses related to its legal proceedings as presented below. Pág: 54 i. Contingencies for probable losses : The provision for contingencies rollforward is summarized below: Parent Company Price Balance as index Balance as of 03.31.10 Additions Reversals Payments update of 06.30.10 Tax (i) 111,767 22,924 (5,190) (5,550) 2,003 Labor (ii) 34,699 12,062 (1,667) (10,749) 1,497 Civil, commercial and other (iii) 21,797 3,573 (337) (758) 589 (-) Judicial deposits (12,960) (621) 250 - - Consolidated Price Balance as Business index Balance as of 03.31.10 combination Additions Reversals Payments update of 06.30.10 Tax (i) 206,547 - 23,826 (5,509) (5,550) 3,278 Labor (ii) 89,350 14,443 12,106 (3,076) (10,750) 1,501 Civil, commercial and other (iii) 55,820 44,745 4,610 (15,397) (757) 5,971 (-) Judicial deposits (57,709) - (8,390) 892 - - (i) Tax: The tax contingencies in consolidated basis, classified as probable losses, mainly involve the following legal proceedings: Income tax and social contribution : The subsidiary Sadia has recorded a provision in the amount of R$22,371 (R$22,070 as of March 31, 2010), related to (i) R$14,719 (R$14,469 as of March 31, 2010) relating to a tax assessment notice challenging the computation of Granja Rezende taxable income (merged in 2002); (ii) R$6,227 (R$6,159 as of March 31, 2010) relating to a tax assessment notice alleging undue offsetting of income tax withheld on the Granja Rezende investment; and (iii) R$1,425 (R$1,442 as of March 31, 2010) of other provisions. CPMF over export revenues : The Company has recorded a provision for contingency in the amount of R$18,716 (R$21,164 as of December 31, 2009) regarding a judicial proceeding for the non-payment of the provisional contributions on financial activities (CPMF) charged on the income from exports, which has not been analyzed by the superior courts. The Companys lawsuit is in the Third Region Federal Court of Appeals (TRF) and the trial appeal is pending. Pág: 55 ICMS : The Company is principally in disputes over the utilization of credits on materials for consumption, the suits being in the first or second administrative level, as well as in judicial proceedings. The main items refer to the maintenance of credits related to intermediate products used in the productive process, basic basket and extemporaneous credits. The provision amounted to R$31,108 (R$34,592 as of March 31, 2010). The wholly-owned subsidiary Sadia is defending itself in administrative proceedings regarding ICMS, mainly related to customs clearances, debits arising from accessory obligations and credits on materials used and raw materials. The total provision amounted to R$33,252 (R$31,909 as of December 31, 2009). PIS and COFINS : The Company is involved in an administrative proceeding regarding the utilization of credits to offset federal taxes, in the amount of R$34,888 (R$34,212 as of March 31, 2010). Other tax contingencies : The subsidiary Sadia recorded other provisions related to the payment of social security contributions, PIS, import duty and other in the amount of R$40,316 (R$40,111 as of March 31, 2010). (ii) Labor: The Company and its subsidiaries are defendant in several labor claims in progress, mainly related to overtime and salary inflation adjustments for periods prior to the introduction of the Brazilian Real, illnesses allegedly contracted at work and work-related injuries and others. The labor suits are mainly in the first instance, and for the majority of the cases a decision for the dismissal of the pleadings has been granted. None of these suits are individually significant. The Company recorded a provision based on past history of payments. Based on the opinion of the Companys management and its legal counsel, the provision is sufficient to cover probable losses. (iii) Civil, commercial and other: Civil contingencies are mainly related to lawsuits referring to traffic accidents, moral and property damage, physical casualties and others. The civil actions are mostly in the lower courts, in the evidentiary phase, depending on confirmation or absence of the Companys guilt. Pág: 56 ii. Contingencies and possible losses : The Company is involved in other tax, civil, labor and social security contingencies, for which losses have been assessed as possible, based on the analysis of Company management and its legal counsel. The tax contingencies amounted to R$3,034,294 (R$2,796,163 as of March 31, 2010), and refers, mainly, to the following subjects: Profits earned abroad : On October 3, 2008, the wholly-owned subsidiary Perdigão Agroindustrial S.A. (merged on March 9, 2009) was assessed by the Internal Revenue Service which alleges the lack of collection of income tax and social contribution on profits earned by subsidiaries established abroad in 2003 and 2004, in the total amount of R$158,828 (R$157,542 as of March 31, 2010). The probability of loss related to this case has been assessed as possible based on the fact that the subsidiary abroad is subject to full taxation in the country in which it is based and this determination is protected by the treaty signed between Brazil and Austria to avoid double taxation. A temporary favorable decision was granted to the Company, thus the estimated outcome is still considered possible. ICMS : The Company is discussing ongoing judicial cases related to ICMS credits of products with a reduced tax burden, in the amount of R$275,421 (R$254,553 as of March 31, 2010); utilization of deemed credits in the amount of R$10,342 (R$10,227 as of March 31, 2010); benefits granted by certain states in the amount of R$949,575 (R$866,358 as of March 31, 2010) and R$515,298 (R$475,370 as of March 31, 2010) related to other issues. PIS/COFINS on the payment of interest on shareholders equity : Company is pleading a claim for nonpayment of PIS and COFINS on the payment of interest on shareholders equity with respect to the years from 2002 to 2008 for PIS and for the years from 2004 to 2008 for COFINS at the amount of R$42,512 as of June 30, 2010 (R$41,911 as of March 31, 2010). The Brazilian courts have not yet addressed the subject. Based on analysis of the Companys management, and its legal counsel, the loss is classified as possible, and no provision has been recorded. IPI Credit Premium : The subsidiary Sadia is a defendant in a tax foreclosure in the amount of R$376,594 (R$370,559 as of March 31, 2010), related to the compensation of IPI premium credit with federal tributes. The subsidiary utilized the credit based on the final and non appealable decision. Pág: 57 Other tax contingencies : The subsidiary Sadia has other ongoing judicial cases in the amount of R$460,012 (R$382,143 as of March 31, 2010) related to social security contributions of R$118,968 (R$116,785 as of March 31, 2010), income tax and social contribution and withholding income tax of R$142,875 (R$119,324 as of March 31, 2010), PIS and COFINS of R$111,600 (R$84,855 as of March 31, 2010), IPI in the amount of R$53,519 (R$51,037 as of March 31, 2010) and other in the amount of R$33,050 (R$61,149 as of March 31, 2010). Civil lawsuits As of June 30, 2010, the subsidiary Sadia has other civil contingencies in the amount of R$88,351, which were evaluated as possible losses by the Companys management and legal advisors, and, therefore, no provision was recorded. The subsidiary Sadia and some of its current and former executives were nominated as defendant in five class actions suits arising from investors of American Depositary Receipts (ADRs) issued by Sadia and acquired between April 30, 2008 and September 26, 2008 (Class Period). These claims were filed in the Southern District of New York court in the United States of America, seeking remediation in accordance with Securities Exchange Act of 1934 arising from losses on foreign exchange derivative contracts. By order of the American court, the five class actions suits were consolidated into a single case (class action) on behalf of the Sadias investors group. Considering the current stage of the action it is not possible to determine the probability of loss and the related amount and, therefore, no provision was recorded. SHAREHOLDERS EQUITY a) Capital stock On July 8, 2009, the Company shareholders approved a capital increase from R$3,445,043 to R$4,927,933, through the issuance of 37,637,557 common shares for a price of R$39.40 (thirty nine Reais and forty cents) per common share, all of which were subscribed by means of an exchange for 226,395,405 common shares issued by HFF. On July 27, 2009, the Board of Directors approved a capital increase through the issuance of 115,000,000 common shares without par value, including American Depositary Shares (ADSs) represented by ADRs for the price of R$40.00 (forty Reais) per common share, totaling R$4,600,000. On August 18, 2009, the Company shareholders approved in an extraordinary shareholders general meeting a capital increase through the issuance of 59,390,963 common shares for a price of R$39.32 (thirty nine Reais and thirty two cents) per common share, by means of an exchange for 25,904,595 common shares and 420,650,712 preferred shares issued by Sadia, increasing capital from R$9,527,933 to R$11,863,417. Pág: 58 On August 20, 2009, the Board of Directors approved a capital increase through the issuance of 17,250,000 common shares without par value for the price of R$40.00 (forty Reais) per common share, in the total amount of R$690,000. On March 31, 2010, the Board of Directors approved a split of shares of the Company at the ratio of 100%, with a issuance of one-for-one of shares currently existing and also promoted a change in the proportion of the ADRs program, equating the ADRs to the same proportional basis, thus each 1 (one) share is correspondent to 1 (one) ADR. On June 30, 2010, the capital of the Company corresponded to the amount of R$12,553,417,953.36 (twelve billion, five hundred and fifty million, four hundred and seventeen thousand, nine hundred fifty three Reais and thirty six cents) represented by 872,473,246 common shares, without par value, considering the split of shares mentioned above. The total share capital in the balance sheet is net of public offering expenses of R$92,947. The Company is authorized to increase its capital, without amendment to the bylaws, up to the limit of 1.000,000,000 common shares registered and without par value. b) Treasury shares The Company has 781,172 treasury shares (after the split of shares mentioned above in item (a)), acquired in prior fiscal years with funds from profit reserves at an average price of R$0.95 (ninety five real cents) per share, for future sale or cancellation. The decrease in the number of treasury shares arises from the exercise of stock options of Sadias executives, as disclosure in note 18. On June 30, 2010, in its consolidated financial statements, the Companys management recorded under treasury shares the total of 1,507,210 shares of its issuance and owned by the subsidiary Sadia, such shares were recorded in Sadias financial statements in the subgroup of marketable securities. These shares were received as proceeds from the sale of the interest in Concórdia Holding Financeira to HFIN Participações S.A. and are attached to a granted purchase option that can be exercised any time and will expire in 360 days. The treasury shares were recorded in shareholders equity at the acquisition cost and the difference between this amount and the amount recorded by Sadia was recorded in other receivables. Pág: 59 c) Reconciliation of the shareholders equity and the income of the period: Shareholders equity Statement of income 03.31.10 06.30.10 Parent company balance 13,214,015 (117,418) Unrealized profit (loss) on transactions with subsidiaries (2,495) 20,759 Treasury shares (25,359) - - Consolidated balance 13,186,161 (96,659) SHARE-BASED PAYMENT Company : On March 31, 2010, the Companys shareholders approved a share-based payment for the executives of the Company and its subsidiaries, consisting of two instruments: (i) stock option, awarded annually to the beneficiary, and (ii) additional stock option, optional to the beneficiary, who may join through the participation in the profit sharing. The vesting conditions of ownership rights are based on the achievement of effective results and in the increase of the Companys value. The plan includes shares issued by the Company up to the limit of 2% of the total amount of shares, and aims to: (i) attract, retain and motivate beneficiaries; (ii) generate value to shareholders; and (iii) motivate the enterprising vision of the business. The plan is managed by the Board of Directors, within the limits established in the general policies of the plan and legislation, which are disclosed in detail in the Companys Reference Form. The exercise price of the options is determined by the Board of Directors, and it is based on the average closing price of share in the last twenty trading days of São Paulo Stock Exchange prior the grant date, monthly adjusted by the variation of the Broad Consumer Price Index (IPCA), between the grant date and the previous month to the notice of the exercise of the option by the beneficiary. The vesting period, during which the participant cannot exercise its rights to purchase shares is 3 years and shall observe the following deadlines of the grant date of the option: i. up to 1/3 of the total amount of options may be exercised after 1 year; ii. up to 2/3 of the total amount of options may be exercised after 2 years; and iii. the totality of options may be exercised after 3 years. Pág: 60 After the vesting period within a maximum period of 5 years from the grant date, the beneficiary will lose the right to convert any options not exercised. In order to assure the exercise of options, the Company may issue new shares or use its treasury shares. The composition of the options granted in the period is as follows: Date Quantity of granted shares Fair value of granted option Exercise price Quotation Grant Start Final Grant date Adjusted - IPCA Share as of The maximum and minimum exercise price is R$23.53 (twenty three Reais and fifty three cents) and weighted average remaining contractual term is 58.9 months. The Company recognized on June 30, 2010, in its shareholders equity the fair value of options in the amount of R$1,185 with a corresponding expense in the statement of income. The fair value of stock options was indirectly measured based on the pricing model Black-Scholes, based on the following premises: Expected maturity of the option Exercise in the first year 3.0 years Exercise in the second year 3.5 years Exercise in the third year 4.0 years Risk-free interest rate 6.6% Volatility 41.0% Expected dividends over shares 1.1% Expected term : The Companys expected term represents the period in which it is believed that the options are exercised and was determined on the premise that beneficiaries will exercise their options within the limits of maturity. Risk-free interest rate: The Company uses as risk-free interest rate, the National Treasury Notes (NTN-B) available at the calculation date and with maturity equivalent to the option life. Volatility : Estimated volatility takes into account the historic negotiations between the Company and similar companies in the market, considering the unification of Perdigão and Sadia tickers under the ticker BRFS3 . Pág: 61 Expected dividends : The percentage of dividends was calculated based on the average dividends paid per share in relation to the market value of shares, during the last 4 years. Sadia : On March 31, 2010, under the association agreement and the Sadias share-based payment, the Companys shareholders approved the migration of the options granted and not exercised before the business combination to a new plan managed by the Company, which will maintain all the characteristics and conditions of the previous plan. The composition of the options granted and not exercised as of June 30, 2010, is as follows: Date Quantity based on BRF shares Price of shares based on BRF shares Cycle Granted Start Final Granted options Outstanding options Grant date Adjusted INPC 936,306 The wholly-owned subsidiary Sadia recorded under other non-current liabilities on June 30, 2010 the fair value of options in the amount of R$976 (R$2,706 as of March 31, 2010), respectively. The compensation cost was recorded in the statement of income under administrative expense, totaling a reversion of expenses in the amount of R$2,831, as of June 30, 2010. During the second quarter of 2010, Sadias executives exercised the vested right related to the stock options previously granted of 79,800 shares in the total amount of R$1,713, counterparts in treasury shares of R$76 and R$1,637 in capital reserve. EMPLOYEES PROFIT SHARING The Company and its subsidiaries granted to its employees, profit sharing benefits, which are related to previously negotiated performance indicators, as agreed to by all parties from the beginning of the current year. The agreements were approved by the Board of Directors and the related State Union. Pág: 62 FINANCIAL INSTRUMENTS AND RISK MANAGEMENT a) Overview: In the ordinary course of business, the Company is exposed to market risks related to fluctuations in interest rates, foreign exchange rates and commodity prices. The Company uses instruments of protection to minimize its exposure to these risks, based on the Financial Risk Management Policy (Risk Policy) under the management of the Financial Risk Management Committee, Executive Directors and the Board of Directors. The Company has implemented policies and procedures to manage such exposures and may enter into instruments of protection, as long as they are approved by the Board of Directors in order to mitigate the impact of these risks. Such policies and procedures include the monitoring Companys exposure levels to each market risk, the measuring of each risk includes an analysis based on net accounting exposure and a forecast of future cash flows, in addition to the establishment of limits for decision making and use. All instruments entered into by the Company have the purpose of protecting the exchange rate exposure of its debt and cash flow and interest rate exposure. The Board of Directors has a fundamental role in the structure of financial risk management as it is responsible for the approval of the Risk Policy and for monitoring the compliance of this policy and checking the framework of the overall limits established. Furthermore, it defines the limits of tolerance to different risks identified as acceptable to the Company on behalf of its shareholders. The Executive Directors are responsible for assessing the positioning of the Company for each identified risk, according to the guidelines issued by the Board of Directors. Moreover, it is responsible for the approval of: (i) the action plans defined for the alignment of tolerance risk set; (ii) performance indicators to be used in risk management; (iii) the overall limits; and (iv) evaluation of suggestions for improvements in the policy. The Financial Risk Management Committee is responsible for implementing the Risk Policy. The Committee oversees the process of risk management, plans and verifies the impact of decisions implemented, evaluates and approves hedge alternatives, tracks and monitors the levels of exposure to risk and the compliance with the policy, monitors the performance of the hedging transactions through reports and evaluates stress scenarios to be applied in transactions, cash flow and indebtedness of the Company in accordance with the established policy. The Risk Policy establishes what strategies must be adopted and the Management, based on limit levels, hires the protection instruments (hedge). The Board of Directors, the Executive Board and the Financing Risk Committee have different limit levels established within the policy. Pág: 63 The Risk Policy does not allow management to enter into leveraged derivatives transactions, and determines that hedging transactions are to be limited up to 2.5% of the Companys shareholders equity. The transactions are recorded and updated in the operating system, with proper segregation of duties, and validated by the back-office and monitored daily by the financial department. Considering that the purpose of the transactions is to reduce risks and uncertainties to which the Company is exposed, the results achieved on six-month period ended June 30, 2010 were considered satisfactory. As allowed by the CVM Deliberation No. 604/09, the Company applies hedge accounting for its derivative instruments classified as cash flow hedges, as established in its policy of financing risk management. The cash flow hedge is used to protect the exposure over volatility on the cash flow that (i) is related to a specific risk associated with a recognized asset or liability; (ii) a high probable transaction; and (iii) could affect profit and losses. The purpose of the financial policy is to establish a threshold for the use of financial instruments, to protect the assets and liabilities exposed to exchange rate variation and interest, as well as, establish limits to operate with financial institutions. The policy compliance is under financing, administration and information technology directors responsibility. b) Interest rate risks management: Interest rate risk is the risk whereby the Company may incur in economic losses due to adverse changes in interest rates, which may be caused by factors related to crisis of confidence and / or monetary policy change in domestic and foreign markets, etc. This exposure to interest rates risk relates mainly to changes in the market interest rates affecting the Companys assets and liabilities indexed to LIBOR, TJLP, UMBNDES or to the CDI interest rates in addition to any positions prefixed in any of the indexes above mentioned that may cause unrealized losses and / or realized (early settlement) arising from the determination of fair market value (marking to market). The Companys Risk Policy does not restrict the exposure to different interest rates and does not establish limits between pre and post fixed rates. Pág: 64 The primary objectives of the Risk Policy are to minimize the costs of debt service and optimize income from applications and investments. For that, the Company continually monitors the market interest rate with the purpose of evaluating the eventual necessity of entering into derivative transactions to protect itself against the volatility risk of these rates. These operations are characterized primarily by swap exchange rate contracts, which changes a floating rate to a fixed rate and vice-versa, and which were accounted for using hedge accounting by the Company. The Company seeks to manage a stable relationship with its short and long term debt position, maintaining a higher proportion in the long term. In addition, the Company has floating and fixed interest rate date that in conjunction with the debt positions minimize exposure to risks. The debt is indexed, essentially, to the LIBOR, fixed coupon (R$ and U.S. Dollars), TJLP and UMBNDES rates. The occurrence of adverse changes in the market that results in the increase of LIBOR, also increases the cost of capitalized rate debt and, on the other hand, the cost fixed interest rate debt is reduced. The same consideration is also applicable to TJLP. The Companys financial assets are principally indexed to the CDI on the domestic market operations and fixed coupon (U.S. Dollars) on the foreign market operations. If an increase in the CDI occurs, the results become favorable while a decrease in the CDI would lead to unfavorable results. The following table summarizes the changes in interest rates and the impact to the Company: Interest Risk Pre-fixed Interest Risk Post-fixed Rate Exposure Variation Impact Rate Exposure Variation Impact CDI Assets + - CDI Assets + + CDI Assets - + CDI Assets - - CDI Liabilities + + CDI Liabilities + - CDI Liabilities - - CDI Liabilities - + LIBOR/COUPON USD Assets + - TJLP Liabilities + - LIBOR/COUPON USD Assets - + TJLP Liabilities - + LIBOR/COUPON USD Liabilities + + LIBOR Liabilities + - LIBOR/COUPON USD Liabilities - - LIBOR Liabilities - + The results obtained with regard to the objectives of the Company related to interest rate exposure were fully achieved on the six-month period ended June 30, 2010. c) Exchange risk management: Exchange rate risk is the risk that changes in foreign currency exchange rates may cause the Company to incur losses, leading to a reduction in assets or an increase in liabilities. The Companys primary exposures to foreign currency exchange variations are those of the U.S. Dollars, Euro and Sterling Pound against the Real. Pág: 65 The objectives of the Companys Risk Policy are to hedge its exposure to foreign currencies through balancing its non-Real denominated assets against its non-Real denominated liabilities, in order to protect its balance sheet. Therefore, the Company operates in the over-the-counter (swap) and future (BM&F) markets (table below). The subsidiary Sadia does not have any open derivative positions. i) Foreign currency exposure balances Assets and liabilities denominated in foreign currencies are shown below: Parent Company Consolidated 03.31.10 03.31.10 Cash, cash equivalents and marketable securities 137,088 1,515,754 Trade accounts receivable third parties 31,063 1,042,735 Receivables from related parties - 334,267 - - Contracts for future U.S. dollars 277,558 277,558 NDF contracts ** - - (35,620) Loans and financing (1,187,070) (4,900,074) Pre-export facilities designated as hedge accounting - - Other operating assets and liabilities, net * (1,538,927) 588,977 (1,946,021) (1,510,670) Exposure in foreign currency exchange rate in R$ (1,946,021) (1,510,670) Exposure in foreign currency exchange rate in US$ (1,092,657) (1,173,214) (*) Refers mainly to the purchase of inventory and trade accounts payable. (**) NDF s offshore not designated as hedge accounting, impacting the statement of income and no impacting shareholders equity . The Companys exposure in the amount of US$154,437, is within the limit established by the Risk Policy. In addition, the Companys Risk Policy aims to protect operating income and costs that involve transactions arising from commercial activities, such as estimates of exports and purchases of raw materials. For this, the Company uses protection instruments, approved by the Risk Policy, focusing on the protection of forecasted cash flow denominated in foreign currency. On June 30, 2010, the Company had non-deliverable forward (NDF) operations, put option of U.S. Dollars in the amount of US$510,000, and pre-export facilities in the amount of US$511,777 designated as hedge accounting (unrealized financial income/expenses impacting shareholders equity and affecting the statement of income when realized). On June 30, 2010, the Company had the position of EUR91,000 and GBP29,500. Pág: 66 In order to follow the Risk Policy, the Company conducts daily monitoring, through reports issued by the treasury department financial area and validated by the operational support area (back-office), of cash-flow needs and foreign exchange exposure. ii) Financial instrument balances designated as hedge accounting: The position of derivatives outstanding as of June 30, 2010 and March 31, 2010 is as follows: Consolidated 06.30.10 Reference Object of value Market Unrealized Instrument protection Maturity date Receiving Payable (notional) Value losses NDF Exchange rate From July 2010 to M ay R$ 10.67%p.y. US$ 900,750 18,259 4,673 2011 NDF Exchange rate From July 2010 to R$ 12.33%p.y. EUR 200,591 15,701 814 February 2011 NDF Exchange rate From July 2010 to R$ 11.75%p.y. GBP 79,441 1,092 408 M arch 2011 NDF Exchange rate From July 2010 to R$ 16.83%p.y. US$ 90,075 781 766 August 2010 Swap Exchange rate July 2013 US$ +7% 76% CDI 56,112 843 468 Swap Exchange rate From July 2011to US$ +LIBOR 3M + 97.50% CDI 330,750 (47,193) (45,624) December 2013 3.83% Swap Interest rate August 2012 US$ +LIBOR 3M + US$ + 3.96% 83,575 (4,977) (4,617) 0.50% Swap Interest rate From July 2010 to M ay US$ +LIBOR 3M + US$ + 5.78% 62,787 (1,042) (941) 2012 3.85% Swap Interest rate From July 2012 to US$ +LIBOR 6M + US$ + 3.77% 838,762 (30,493) (23,858) August 2013 0.80% Swap Interest rate November 2012 US$ +LIBOR 12M + US$ + 3.70% 198,025 (9,660) (7,623) 0.71% Option contract Exchange rate July and August 2010 - - 18,015 221 169 Future contracts Exchange rate August 2010 US$ R$ 153,917 (972) - From August to Future contracts Live cattle R$ - 41,810 (5) - November 2010 Consolidated 03.31.10 Reference Object of value Market Unrealized Instrument protection Maturity date Receiving Payable (notional) Value losses NDF Exchange rate Until 02/2011 R$ 8.52%p.y. US$ 765,830 13,444 1,120 NDF Exchange rate Until 11/2010 R$ 10.58%p.y. EUR 192,608 6,854 805 NDF Exchange rate Until 10/2010 R$ 8.19%p.y. GBP 30,559 652 30 NDF Exchange rate 04/2010 R$ 15.32%p.y. US$ 35,620 976 134 From 01/2010 Sw ap Exchange rate to 07/2013 US$ +7% 76% CDI 56,112 389 185 From 01/2010 US$ +LIBOR 3M Sw ap Exchange rate to 12/2011 +3.83% 97.83% CDI 330,750 (47,338) (45,899) From 05/2010 US$ +LIBOR 3M Sw ap Interest rate to 08/2012 +0.50% US$ + 3.96% 83,575 (4,701) (4,342) From 05/2010 US$ +LIBOR 3M Sw ap Interest rate to 05/2012 +3.85% US$ + 5.78% 62,787 (882) (773) From 05/2010 US$ +LIBOR 6M Sw ap Interest rate to 08/2013 +0.80% US$ + 3.77% 838,762 (25,717) (22,601) From 11/2010 US$ +LIBOR 12M Sw ap Interest rate to 11/2012 +0.71% US$ + 3.70% 198,025 (7,236) (6,110) Future contract Exchange rate 05/2010 US$ R$ 277,558 (2,183) - TOTAL (1) The market value methodology adopted by the Company is marked-to-market ( MTM ), which consists of determining the future value based on contracted terms and determining the present value based on market yield rates, obtained from
